



EXHIBIT 10.4
________________________________________________________________________


THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

dated as of
October 28, 2016

among

FRANKLIN ELECTRIC CO., INC.,
as US Borrower,

FRANKLIN ELECTRIC B.V.,
as Dutch Borrower ,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

and

BANK OF AMERICA, N.A.,
as Syndication Agent

________________________________________________________________________

JPMORGAN CHASE BANK, N.A. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers
________________________________________________________________________







--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01. Defined Terms    1
SECTION 1.02. Classification of Loans and Borrowings    24
SECTION 1.03. Terms Generally    25
SECTION 1.04. Accounting Terms; GAAP    25
SECTION 1.05. Dutch Terms    26
ARTICLE II

The Credits
SECTION 2.01. Commitments    26
SECTION 2.01A. Determination of Dollar Amounts; Required Payments    28
SECTION 2.02. Loans and Borrowings    28
SECTION 2.03. Requests for Revolving Borrowings    29
SECTION 2.04. Competitive Bid Procedure    30
SECTION 2.05. Swingline Loans    32
SECTION 2.06. Letters of Credit    33
SECTION 2.07. Funding of Borrowings    38
SECTION 2.08. Interest Elections    39
SECTION 2.09. Termination and Reduction of Commitments    40
SECTION 2.10. Repayment of Loans; Evidence of Debt    41
SECTION 2.11. Prepayment of Loans    41
SECTION 2.12. Fees    42
SECTION 2.13. Interest    43
SECTION 2.14. Alternate Rate of Interest    44
SECTION 2.15. Increased Costs    45
SECTION 2.16. Break Funding Payments    46
SECTION 2.17. Taxes    47
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs    48
SECTION 2.19. Mitigation Obligations; Replacement of Lenders    50
SECTION 2.20. Market Disruption    51
SECTION 2.21. Judgment Currency    51
SECTION 2.22. Defaulting Lenders    51
ARTICLE III

Representations and Warranties
SECTION 3.01. Organization; Powers    53
SECTION 3.02. Authorization; Enforceability    53
SECTION 3.03. Governmental Approvals; No Conflicts    54
SECTION 3.04. Financial Condition; No Material Adverse Change    54
SECTION 3.05. Properties    54





--------------------------------------------------------------------------------





SECTION 3.06. Litigation and Environmental Matters    54
SECTION 3.07. Compliance with Laws and Agreements    55
SECTION 3.08. Investment Company Status    55
SECTION 3.09. Taxes    55
SECTION 3.10. ERISA    55
SECTION 3.11. Capital Stock    55
SECTION 3.12. Use of Proceeds    55
SECTION 3.13. Insolvency    56
SECTION 3.14. Insurance    56
SECTION 3.15. Partnerships and Joint Ventures    56
SECTION 3.16. Subsidiaries    56
SECTION 3.17. Debt    56
SECTION 3.18. Disclosure    56
SECTION 3.19. Sanctions Laws and Regulations    56
SECTION 3.20. EEA Financial Institution    57
ARTICLE IV

Conditions
SECTION 4.01. Effective Date    57
SECTION 4.02. Each Credit Event    58
ARTICLE V

Affirmative Covenants
SECTION 5.01. Financial Statements; Other Information    59
SECTION 5.02. Notices of Material Events    60
SECTION 5.03. Existence; Conduct of Business    60
SECTION 5.04. Payment of Obligations    60
SECTION 5.05. Maintenance of Properties; Insurance    60
SECTION 5.06. Books and Records; Inspection Rights    60
SECTION 5.07. Compliance with Laws    61
SECTION 5.08. Leverage Ratio    61
SECTION 5.09. Interest Coverage Ratio    61
SECTION 5.10. Environmental Matters    61
SECTION 5.11. Most Favored Lender Status    61
SECTION 5.12. Additional Guarantors    62
ARTICLE VI

Negative Covenants
SECTION 6.01. Loans or Advances    62
SECTION 6.02. Investments    62
SECTION 6.03. Liens    63
SECTION 6.04. Consolidations, Mergers and Sales of Assets    64
SECTION 6.05. Use of Proceeds    64
SECTION 6.06. Change in Fiscal Year    64
SECTION 6.07. Dissolution    64
SECTION 6.08. Sale or Discount of Receivables    64
SECTION 6.09. Acquisitions    64
SECTION 6.10. Transactions with Affiliates    65


ii

--------------------------------------------------------------------------------





SECTION 6.11. Restricted Payments    65
SECTION 6.12. Limitation on Debt    65
SECTION 6.13. No Restrictions on Subsidiary Dividends    66
SECTION 6.14. Sale of Stock and Debt of Subsidiaries    66
SECTION 6.15. Sanctions Laws and Regulations    66
ARTICLE VII

Events of Default
SECTION 7.01. Events of Default    67
ARTICLE VIII

The Administrative Agent
SECTION 8.01. The Administrative Agent    69
ARTICLE IX

Miscellaneous
SECTION 9.01. Notices    71
SECTION 9.02. Waivers; Amendments    73
SECTION 9.03. Expenses; Indemnity; Damage Waiver    74
SECTION 9.04. Successors and Assigns    75
SECTION 9.05. Survival    78
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic
Execution    79
SECTION 9.07. Severability    79
SECTION 9.08. Right of Setoff    79
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process    79
SECTION 9.10. WAIVER OF JURY TRIAL    80
SECTION 9.11. Headings    81
SECTION 9.12. Confidentiality    81
SECTION 9.13. Interest Rate Limitation    82
SECTION 9.14. USA PATRIOT Act    82
SECTION 9.15. Amendment and Restatement    82
SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    83
SECTION 9.17. No Advisory or Fiduciary Responsibility    83
SECTION 9.18. Representation of the Dutch Borrower    84
ARTICLE X

US Borrower Guaranty
SECTION 10.01. US Borrower Guaranty    84




iii

--------------------------------------------------------------------------------





SCHEDULES:
Pricing Schedule
Schedule 2.01 – Commitments
Schedule 2.06 – Existing Letters of Credit
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Increasing Lender Supplement
Exhibit C – Form of Augmenting Lender Supplement





iv

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 28, 2016, among FRANKLIN ELECTRIC CO., INC., an Indiana corporation (the
“US Borrower”), FRANKLIN ELECTRIC B.V., a Netherlands private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid) (the
“Dutch Borrower”, and together with the US Borrower, the “Borrowers”), the
LENDERS from time to time party hereto (the “Lenders”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
The parties hereto agree as follows:
PRELIMINARY STATEMENT
WHEREAS, the US Borrower, certain Lenders and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement, dated as
of December 14, 2011 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”); and
WHEREAS, the Borrowers, the Lenders, the Departing Lenders (as hereafter
defined) and the Administrative Agent have agreed (a) to amend and restate the
Existing Credit Agreement in its entirety and (b) that each Departing Bank shall
cease to be a party to the Existing Credit Agreement upon, as evidenced by, its
execution and delivery of its Departing Lender Signature Page;
NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto acknowledge that the Existing Credit
Agreement is hereby amended and restated in its entirety as of the date hereof
as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Borrowing” means a Borrowing which, except as otherwise provided in
Section 2.13(d), bears interest at the Alternate Base Rate.
“ABR Loan” means a Loan which, except as otherwise provided in Section 2.13(d),
bears interest at the Alternate Base Rate.
“Acquisition” means any transaction pursuant to which the Company or any of its
Subsidiaries, directly or indirectly, in its own name or by or through a nominee
or an agent (a) acquires equity Securities (or warrants, options or other rights
to acquire such Securities) of any Person other than the Company or any Person
which is not then (before giving effect to such transaction) a Subsidiary of the
Company, pursuant to a solicitation of tenders therefor, or in one or more
negotiated block, market or other transactions not involving a tender offer or a
combination of any of the foregoing or (b) makes any Person a Subsidiary of the
Company or causes any Person to be merged into the Company or any of its
Subsidiaries in any case pursuant to a merger, purchase of assets or any
reorganization providing for the delivery or issuance to the





--------------------------------------------------------------------------------





holders of such Person’s then outstanding Securities, in exchange for such
Securities, of cash or Securities of the Company or any of its Subsidiaries, or
a combination thereof or (c) purchases all or substantially all of the business
or assets of any Person.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, euro, Japanese Yen, Australian Dollars, British pounds
sterling, Canadian Dollars and (iii) any other Eligible Currency which the
Borrowers request the Administrative Agent to include as an Agreed Currency
hereunder and which is acceptable to the Administrative Agent and all of the
Lenders. For the purposes of this definition, each of the specific currencies
referred to in clause (ii), above, shall mean and be deemed to refer to the
lawful currency of the jurisdiction referred to in connection with such
currency, e.g., “Australian Dollars” means the lawful currency of Australia.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Eurocurrency Rate (without giving effect to
the Applicable Margin) for a one month Interest Period in Dollars on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%, provided that, for the avoidance of doubt, the Eurocurrency Rate for
any day shall be based on the LIBOR Screen Rate (or if the LIBOR Screen Rate is
not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. (London time) on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively. For the avoidance of doubt, if the Alternate Base Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its affiliated companies concerning
or relating to bribery or corruption.
“Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001) issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism).
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Facility Fees are accruing on the aggregate Commitments (without regard to
usage) at such time as set forth in the Pricing Schedule.


2

--------------------------------------------------------------------------------





“Applicable Margin” means, at any time, the percentage rate per annum which is
applicable at such time with respect to Eurocurrency Loans or ABR Loans, as the
case may be, as set forth in the Pricing Schedule.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“AUD Screen Rate” means, with respect to any Eurocurrency Loan denominated in
Australian Dollars and for any Interest Period, the average bid reference rate
administered by the Australian Financial Markets Association (or any other
Person that takes over the administration of such rate) for Australian Dollar
bills of exchange with a tenor equal in length to the relevant Interest Period
as displayed on page BBSY of the Reuters screen or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion; provided
that, if the AUD Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.
“Australian Dollars” means the lawful currency of Australia.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant


3

--------------------------------------------------------------------------------





processing services and (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services).
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Bond Purchase and Loan Agreement” means that certain Bond Purchase and Loan
Agreement, dated December 31, 2012 among The Board of Commissioners of the
County of Allen, acting for and on behalf of Allen County, Indiana, a county and
political subdivision of the State of Indiana, the US Borrower, and each of the
Bondholders referred to therein and from time to time a party thereto, under
which the US Borrower has issued Project Bonds referred to therein in an
aggregate principal amount $25,000,000.
“Borrower” or “Borrowers” means, individually or collectively, the US Borrower
and the Dutch Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Revolving Loans, as
to which a single Interest Period is in effect, (b) a Competitive Loan or group
of Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Request” means a request by the US Borrower for a Revolving Borrowing
in accordance with Section 2.03 or a Swingline Borrowing in accordance with
Section 2.05(b)(ii).
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Loans or any LC Disbursement denominated in an Agreed
Currency other than Dollars, a day (other than a Saturday or Sunday) on which
banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market or the
principal financial center of such Agreed Currency (and, if the Borrowings or LC
Disbursements


4

--------------------------------------------------------------------------------





which are the subject of such borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, a day upon which the TARGET2 payment system
is open for the settlement of payments in euro), (ii) with respect to any
payment obligation or other obligation due by the Dutch Borrower under this
Agreement, a day (other than a Saturday or Sunday) on which banks generally are
open in Amsterdam, The Netherlands and (iii) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in Chicago
and New York for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.
“Canadian Dollars” means the lawful currency of Canada.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capital Leases which would be shown as a liability on a
balance sheet of such Person, prepared in accordance with GAAP.
“Capital Lease” means at any date any lease of Property which in accordance with
GAAP would be required to be capitalized on a balance sheet of the lessee.
“Capital Stock” means any nonredeemable capital stock of the Company or any
Consolidated Subsidiary (to the extent issued to a Person other than the
Company), whether common or preferred.
“CDOR Screen Rate” means, with respect to any Eurocurrency Loan denominated in
Canadian Dollars and for any Interest Period, the average rate as administered
by the Investment Industry Regulatory Organization of Canada (or any other
Person that takes over the administration of such rate) for bankers acceptances
with a tenor equal in length to the relevant Interest Period as displayed on
CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion; provided that, if the CDOR
Screen Rate shall be less than zero, such rate be deemed to be zero for purposes
of this Agreement.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing 35% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Company by any
Person or group.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having


5

--------------------------------------------------------------------------------





the force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor Federal tax code. Except as otherwise noted, any reference to any
provision of the Code shall also be deemed to be a reference to any successor
provision or provisions thereof.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.01(b) and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $300,000,000.
“Committed Swingline Sublimit” has the meaning assigned to such term in Section
2.05(a).  
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Franklin Electric Co., Inc., an Indiana corporation.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Company for Competitive Bids in
accordance with Section 2.04.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Computation Date” is defined in Section 2.01A.
“Consolidated EBIT” for any period means the sum of (i) Consolidated Net Income
for such period, (ii) Consolidated Interest Expense for such period and
(iii) taxes on income of the Company and its


6

--------------------------------------------------------------------------------





Consolidated Subsidiaries for such period to the extent deducted in determining
Consolidated Net Income for such period.
“Consolidated EBITDA” for any period means the sum of (i) Consolidated EBIT for
such period, (ii) Depreciation for such period, (iii) amortization of intangible
assets of the Company and its Consolidated Subsidiaries for such period, and
(iv) extraordinary or other non-operating losses for such period, minus
extraordinary or other non-operating gains for such period, all determined in
accordance with GAAP. In determining Consolidated EBITDA for any period, (a) any
Consolidated Subsidiary acquired during such period by the Company or any other
Consolidated Subsidiary shall be included on a pro forma, historical basis as if
it had been a Consolidated Subsidiary during such entire period and (b) any
amounts which would be included in a determination of Consolidated EBITDA for
such period with respect to assets acquired during such period by the Company or
any Consolidated Subsidiary shall be included in the determination of
Consolidated EBITDA for such period and the amount thereof shall be calculated
on a pro forma, historical basis as if such assets had been acquired by the
Company or such Consolidated Subsidiary prior to the first day of such period;
provided that the foregoing clauses (a) and (b) shall not apply to calculations
made pursuant to Section 5.09.
“Consolidated Interest Expense” for any period means interest expense, whether
expensed or capitalized, in respect of Debt of the Company or any of its
Consolidated Subsidiaries outstanding during such period, determined on a
consolidated basis for such period in accordance with GAAP.
“Consolidated Net Debt” shall mean, at any date, (a) Consolidated Total Debt as
of such date minus (b) Unrestricted Cash as of such date; provided that the
aggregate Dollar Amount of Unrestricted Cash permitted to be included in any
determination of Consolidated Net Debt pursuant to the foregoing clause (b)
shall not exceed $75,000,000 at any time.
“Consolidated Net Earnings” means with respect to any period:
(i)    consolidated gross revenues of the Company and its Subsidiaries for such
period less
(ii)    all operating and non-operating expenses of the Company and its
Subsidiaries for such period including all charges of a proper character
(including current and deferred taxes on income, provision for taxes on
unremitted foreign earnings which are included in gross revenues, and current
additions to reserves), but not including in gross revenues:
(a)    any gains (net of expenses and taxes applicable thereto) in excess of
losses resulting from the sale, conversion or other disposition of capital
assets (i.e., assets other than current assets) other than in the ordinary
course of business;
(b)    any gains resulting from the write-up of assets;
(c)    any equity of the Company or any Subsidiary in the unremitted earnings of
any corporation which is not a Subsidiary;
(d)    undistributed earnings of any Subsidiary to the extent that such
Subsidiary is not at the time permitted to make or pay dividends to the Company,
repay intercompany indebtedness to the Company, repatriate earnings to the
Company or otherwise transfer property or assets to the Company whether by the
terms of its charter or any agreement,


7

--------------------------------------------------------------------------------





instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary; or
(e)    any deferred credit representing the excess of equity in any Subsidiary
at the date of acquisition over the cost of the investment in such Subsidiary;
all determined in accordance with GAAP as in effect on the date hereof and
applied on a consistent basis.
“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Company and its Consolidated Subsidiaries determined on a consolidated basis
for such period in accordance with GAAP, but excluding extraordinary and other
non-recurring items.
“Consolidated Net Worth” means the sum of (i) the par value (or value stated on
the books of the Company) of the capital stock of all classes of the Company,
plus (or minus in the case of a surplus deficit) (ii) the amount of the
consolidated surplus, whether capital or earned, of the Company and its
Subsidiaries after subtracting therefrom the aggregate of treasury stock and any
other contra-equity accounts including, without limitation, minority interests;
all determined in accordance with GAAP.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Company in its consolidated financial statements as of such date.
“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Company
and its Consolidated Subsidiaries, prepared in accordance with GAAP.
“Consolidated Total Debt” means at any date all Debt of the Company and its
Consolidated Subsidiaries at such date, determined on a consolidated basis as of
such date.
“Consolidated Total Tangible Assets” means, at any time, Consolidated Total
Assets at such time minus Consolidated Total Intangible Assets at such time.
“Consolidated Total Intangible Assets” means, at any time, the aggregate amount
of all assets of the Company and its Consolidated Subsidiaries that are
classified as intangible assets under GAAP (including, without limitation,
customer lists, acquired technology, goodwill, computer software, trademarks,
patents, copyrights, organization expenses, franchises, licenses, trade names,
brand names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs), determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Company
and its Consolidated Subsidiaries, prepared in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.


8

--------------------------------------------------------------------------------





“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all Capitalized Lease Obligations, (v) all obligations of such Person to
reimburse any bank or other Person in respect of amounts payable under a
banker’s acceptance, (vi) all Redeemable Preferred Stock of such Person (in the
event such Person is a corporation), (vii) all non-contingent obligations of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or similar instrument, (viii) all Debt of others
secured by a Lien on any asset of such Person, whether or not such Debt is
assumed by such Person, (ix) all Debt of others Guaranteed by such Person, (x)
Receivables Transaction Attributed Debt and (xi) for purposes of Article VII
only, all obligations of such Person with respect to Swap Agreements (valued as
the termination value thereof) computed in accordance with a method approved by
the International Swaps and Derivatives Association, Inc. and agreed to by such
Person in the applicable Swap Agreement, if any.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.
“Departing Lender” means each “Lender” under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page, it being understood that no Departing Lender shall be deemed to be a party
to this Agreement.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
“Depreciation” means, for any period, the sum of all depreciation expenses of
the Company and its Consolidated Subsidiaries for such period, as determined on
a consolidated basis in accordance with GAAP.
“Designated Persons” means any Person listed on a Sanctions List.


9

--------------------------------------------------------------------------------





“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 to the Disclosure Letter.
“Disclosure Letter” means the Disclosure Letter, dated as of the date hereof, as
amended or supplemented from time to time by the Borrowers with the written
consent of the Administrative Agent (or as supplemented by the Borrowers
pursuant to the terms of this Agreement), delivered by the Borrowers to the
Administrative Agent for the benefit of the Lenders.
“Discretionary Swingline Loan” has the meaning assigned to such term in Section
2.05(a).
“Discretionary Swingline Sublimit” has the meaning assigned to such term in
Section 2.05(a).
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.01A.
“Dollars” or “$” refers to the lawful currency of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Dutch Borrower” means Franklin Electric B.V., a Netherlands private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid).
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


10

--------------------------------------------------------------------------------





“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security systems.
“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) for which a LIBOR Screen Rate is
available in the Administrative Agent’s determination, (iv) which is convertible
into Dollars in the international interbank market and (v) as to which an
Equivalent Amount may be readily calculated. If, after the designation by the
Lenders of any currency as an Agreed Currency, (x) currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, (y) such
currency is, in the determination of the Administrative Agent, no longer readily
available or freely traded or (z) in the determination of the Administrative
Agent, an Equivalent Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Lenders and the Company, and such
currency shall no longer be an Agreed Currency until such time as all of the
Lenders agree to reinstate such currency as an Agreed Currency and promptly, but
in any event within five Business Days of receipt of such notice from the
Administrative Agent, the Borrowers shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article II.
“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.
“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of the Company or any Subsidiary required by any Environmental Requirement.
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of Hazardous Materials, pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes into the environment, including, without limitation,
ambient air, surface water, groundwater or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes or the investigation, clean-up or other remediation
thereof.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity regarding any violation or alleged violation of
any Environmental


11

--------------------------------------------------------------------------------





Requirement or any investigations concerning any violation or alleged violation
of any Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.
“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to the Company, any Subsidiary or the
Properties, including but not limited to any such requirement under CERCLA or
similar state legislation and all federal, state and local laws, ordinances,
regulations, orders, writs, decrees and common law.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU” means the European Union.


12

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” and/or “EUR” means the single currency of the Participating Member States
of the EU.
“Eurocurrency Borrowing” means a Revolving Borrowing which, except as otherwise
provided in Section 2.13(d), bears interest at the applicable Eurocurrency Rate
(or, in the case of a Competitive Loan, the Eurocurrency Reference Rate plus (or
minus, as applicable) the Margin applicable to such Loan).
“Eurocurrency Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.13(d), bears interest at the applicable Eurocurrency Rate (or, in
the case of a Competitive Loan, the Eurocurrency Reference Rate plus (or minus,
as applicable) the Margin applicable to such Loan).
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent as it may from time to time specify to the Company and
each Lender as its Eurocurrency Payment Office.
“Eurocurrency Rate” means, with respect to a Eurocurrency Borrowing for the
relevant Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) the product of (a)
the Eurocurrency Reference Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate plus (ii) the Applicable Margin.
“Eurocurrency Reference Rate” means, with respect to (a) any Eurocurrency Loan
denominated in any LIBOR Quoted Currency and for any applicable Interest Period,
the LIBOR Screen Rate as of the Specified Time on the Quotation Day for such
currency and Interest Period, and (b) any Eurocurrency Loan denominated in any
Non-Quoted Currency and for any applicable Interest Period, the applicable Local
Screen Rate for such Non-Quoted Currency as of the Specified Time and on the
Quotation Day for such currency and Interest Period; provided that, if a LIBOR
Screen Rate or a Local Screen Rate, as applicable, shall not be available at the
applicable time for the applicable Interest Period (an “Impacted Interest
Period”), then the Eurocurrency Reference Rate for such currency and Interest
Period shall be the Interpolated Rate. It is understood and agreed that all of
the terms and conditions of this definition of “Eurocurrency Reference Rate”
shall be subject to Section 2.14.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any currency other than
Dollars (any such currency, a “Foreign Currency”), the rate at which such
Foreign Currency may be exchanged into Dollars, as set forth at approximately
11:00 a.m., Local Time, on such date on the Reuters World Currency Page for such
Foreign Currency. In the event that such rate does not appear on any Reuters
World Currency Page, the Exchange Rate with respect to such Foreign Currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Administrative
Agent or, in the event no such service is selected, such Exchange Rate shall
instead be calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such Foreign Currency on
the London market at 11:00 a.m., Local Time, on such date for the purchase of
Dollars with such Foreign Currency, for delivery two Business Days later;
provided, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Company, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.


13

--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by such
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender resulting from any law in effect (including
FATCA) on the date such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from such
Borrower with respect to such withholding tax pursuant to Section 2.17(a).
“Existing Letters of Credit” is defined in Section 2.06.
“Existing Revolving Loan” has the meaning assigned to such term in Section
2.01(a).
“Facility Fee” is defined in Section 2.12(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means any of the chief executive officer, chief operating
officer, chief financial officer, chief accounting officer, treasurer or
controller of any Borrower or any other officer of such Borrower involved
principally in its financial administration or its controllership function.


14

--------------------------------------------------------------------------------





“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Loan that is a Eurocurrency Loan), the fixed rate of interest per
annum specified by the Lender making such Competitive Loan in its related
Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
“Guarantor” means, subject to Section 5.12, all existing and future Material
Subsidiaries that are Domestic Subsidiaries.
“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980,
42 U.S.C. §6901 et seq., its implementing regulations and any amendments, or in
any applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, the Clean Water Act, or in
any applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(d) toxic substances, as defined in the Toxic Substances Control Act of 1976, or
in any applicable state or local law or regulation and (e) insecticides,
fungicides, or rodenticides, as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act of 1975, or in any applicable state or local law or
regulation, as each such Act, statute or regulation may be amended from time to
time.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Reference Rate”.
“Incremental Term Loan” has the meaning assigned to such term in Section
2.01(b).
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.01(b).


15

--------------------------------------------------------------------------------





“Indemnified Taxes” means Taxes that are imposed on or with respect to any
payment made by or on account of any obligation of any Borrower hereunder other
than Excluded Taxes and Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
“Interest Coverage Ratio” means the ratio, as of the end of each fiscal quarter
of the Company, of Consolidated EBITDA for the four (4) consecutive fiscal
quarters then ended to Consolidated Interest Expense for the period of four
(4) consecutive fiscal quarters then ended.
“Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, on the date that is three months after the initial
day of such Interest Period and the Maturity Date, (c) with respect to any Fixed
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing and (d) with respect to any Swingline Loan, the day that such
Loan is required to be repaid and the Maturity Date.
“Interest Period” means, (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the US Borrower may elect, and (b) with respect to any
Fixed Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of clause (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means, in


16

--------------------------------------------------------------------------------





relation to any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.
“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise;
provided that Investment shall not include the repurchase or redemption by the
Company of shares of Capital Stock of the Company.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
any Issuing Bank and any Borrower (or any Subsidiary) or in favor of the
applicable Issuing Bank and relating to any such Letter of Credit.
“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A. and (ii) Bank of
America, N.A., each in its capacity as an issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.06(i). Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Each reference herein to the “Issuing Bank” shall be deemed to
mean a reference to the relevant Issuing Bank.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrowers at such time. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” has the meaning assigned to such term in Section 2.06(b).
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.01(b) or pursuant to
an Assignment and Assumption or other documentation contemplated thereby, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or other documentation contemplated thereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender. For the
avoidance of doubt, the term “Lenders” excludes the Departing Lenders (except to
the extent of any claim made by a Departing Lender pursuant to Section 9.03 in
its capacity as a “Lender” under the Existing Credit Agreement).
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is
$25,000,000, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by


17

--------------------------------------------------------------------------------





the Administrative Agent. Each Issuing Bank’s Letter of Credit Commitment may be
decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and such Issuing Bank; provided that,
notwithstanding the forgoing, any increase in the Letter of Credit Commitment of
any Issuing Bank, or any decrease in the Letter of Credit Commitment of any
Issuing Bank to an amount not less than the amount of such Issuing Bank’s
initial Letter of Credit Commitment hereunder, shall only require the consent of
the Company and such Issuing Bank.
“Leverage Ratio” means the ratio, as of the end of each fiscal quarter of the
Company, of Consolidated Net Debt at the end of such fiscal quarter to
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters then
ended.
“LIBOR Quoted Currency” means Dollars, euro, Japanese Yen and British pounds
sterling.
“LIBOR Screen Rate” means, for any day and time, with respect to any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that, if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest,
servitude or encumbrance of any kind in respect of such asset to secure or
assure payment of a Debt or a Guarantee or any trade payables of the Company or
any Subsidiary, whether by consensual agreement or by operation of statute or
other law, or by any agreement, contingent or otherwise, to provide any of the
foregoing. For the purposes of this Agreement, the Company or any Subsidiary
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
“Loan Documents” means this Agreement, each promissory note executed in
connection with this Agreement, each Issuer Document, the Disclosure Letter, the
Subsidiary Guaranty, letter of credit applications and any agreements between
the Company and any Issuing Bank regarding such Issuing Bank’s Letter of Credit
Commitment or the respective rights and obligations between the Company and such
Issuing Bank in connection with the issuance of Letters of Credit, any
Incremental Term Loan Amendment and any other agreement, instrument or document
designated by its terms as a Loan Document.
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Screen Rate” means (i) for Eurocurrency Loans denominated in Canadian
Dollars, the CDOR Screen Rate and (ii) for Eurocurrency Loans denominated in
Australian Dollars, the AUD Screen Rate.
“Local Time” means (i) Chicago time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in an Agreed Currency other than
Dollars (it being understood that such local time shall mean London, England
time unless otherwise notified by the Administrative Agent).


18

--------------------------------------------------------------------------------





“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurocurrency Reference Rate, the marginal rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.
“Margin Stock” means “margin stock” as defined in Regulation T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Company and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents, or the ability of
any Borrower or any Guarantor to perform its obligations under the Loan
Documents to which it is a party, as applicable, or (c) the legality, validity
or enforceability of any Loan Document.
“Material Debt” means Debt (other than the Loans and Letters of Credit) or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Debt, the “principal amount”
of the obligations of the Company or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Company or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means at any time (i) any Subsidiary having total assets
(determined in accordance with GAAP) in excess of $10,000,000 and (ii) any
Significant Subsidiary.
“Maturity Date” means October 28, 2021.
“Multicurrency Borrowing” means a Eurocurrency Borrowing denominated in an
Agreed Currency other than Dollars.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Quoted Currency” means Canadian Dollars and Australian Dollars.
“Notes and BPLA Guarantees” has the meaning set forth in Section 6.12(a)(ii).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided further that, if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.


19

--------------------------------------------------------------------------------





“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in an Agreed
Currency other than Dollars, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition (i) which is of a Person approved
by the board of directors of the Company and (ii) which has been approved by the
Person to be acquired in connection with such Acquisition.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.


20

--------------------------------------------------------------------------------





“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Priority Debt” shall mean the sum of (i) Debt of the Company or any Guarantor
which is secured by a Lien under Section 6.03(vii) and (ii) Debt of any
Subsidiary (other than a Guarantor) (including, but not limited to, any Debt of
a Subsidiary which consists of a Guarantee of Debt of the Company), excluding,
however, Debt of Subsidiaries owing to the Company and Debt of any Subsidiary
(other than a Significant Subsidiary) to any other Subsidiary.
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any Subsidiary pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer to a
newly-formed Subsidiary or other special-purpose entity, or any other Person,
any accounts or notes receivable and rights related thereto, provided that (i)
all of the terms and conditions of such transaction or series of transactions,
including without limitation the amount and type of any recourse to the Company
or any Subsidiary with respect to the assets transferred, are reasonably
acceptable to the Administrative Agent and the Required Lenders and (ii) the
Debt and/or Receivables Transaction Attributed Debt incurred in respect of all
such transactions or series of transactions does not exceed $30,000,000 at any
time.
“Quotation Day” means, with respect to any Eurocurrency Loan and any Interest
Period, (i) if the currency is British pound sterling, Australian Dollars or
Canadian Dollars, the first day of such Interest Period, (ii) if the currency is
euro, two (2) TARGET Days before the first day of such Interest Period and (iii)
for any other currency, two (2) Business Days prior to the commencement of such
Interest Period, in each case, unless market practice differs in the relevant
market where the Eurocurrency Reference Rate for such currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days). As used herein, a “TARGET Day” means any day on
which TARGET2 is open for the settlement of payments in euro.
“Receivables Transaction Attributed Debt” means the amount of obligations
outstanding under the legal documents entered into as part of any Qualified
Receivables Transaction on any date of determination that would be characterized
as principal if such Qualified Receivables Transaction were structured as a
secured lending transaction rather than as a purchase.
“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time prior to the Termination Date either
(i) mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.


21

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, (i) the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders and (ii) as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Revolving Credit Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans.
“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Company’s capital stock (except dividends payable solely in shares of its
capital stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Company’s capital stock
(except shares acquired upon the conversion thereof into other shares of its
capital stock) or (b) any option, warrant or other right to acquire shares of
the Company’s capital stock.
“Revolving Borrowing” means a Borrowing of Revolving Loans.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal Dollar Amount of such Lender’s Revolving Loans
and its LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business
“Sanctioned Country” means a country, region or territory which is itself at any
time subject to or the target of any embargo under any Sanctions (as of the
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Designated Person, (b) any
Person located, operating, organized or resident in a Sanctioned Country or (c)
any Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means:
(a)    economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by (i) the U.S. government and administered by
OFAC, (ii) the United Nations Security Council, (iii) the European Union or any
EU Member State or (iv) Her Majesty's Treasury of the United Kingdom; and
(b)    economic or financial sanctions imposed, administered or enforced from
time to time by the U.S. State Department, the U.S. Department of Commerce or
the U.S. Department of the Treasury.
“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State,
Her Majesty’s


22

--------------------------------------------------------------------------------





Treasury of the United Kingdom or any other U.S. government entity, in each case
as the same may be amended, supplemented or substituted from time to time.
“Screen Rate” means the LIBOR Screen Rate or the applicable Local Screen Rate,
as the case may be.
“Significant Subsidiary” means each of (i) Franklin Electric International,
Inc., a Delaware corporation, (ii) Franklin Fueling Systems, Inc., an Indiana
corporation and (iii) Intelligent Controls, LLC, a Maine limited liability
company.
“Specified Ancillary Obligation” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Specified Time” means (i) in respect of Loans denominated in Australian
Dollars, as of 11:00 a.m., Sydney, Australia time, (ii) in respect of Loans
denominated in Canadian Dollars, as of 11:00 a.m. Toronto, Ontario time and
(iii) in respect of Loans denominated in a LIBOR Quoted Currency, as of 11:00
a.m., London time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Stock Purchase Plan” means the Franklin Electric Co., Inc. Amended 1988
Executive Stock Purchase Plan, as it may be amended from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld).
“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Company and its Consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Company and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any Redeemable
Preferred Stock of the Company or any of its Consolidated Subsidiaries.
Shareholders’ equity generally would include, but not be limited to (i) the par
or stated value of all outstanding Capital Stock, (ii) capital surplus,
(iii) retained earnings, and (iv) various deductions such as (A) purchases of
treasury


23

--------------------------------------------------------------------------------





stock, (B) valuation allowances, (C) receivables due from an employee stock
ownership plan, (D) employee stock ownership plan debt guarantees, and
(E) translation adjustments for foreign currency transactions.
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.
“Subsidiary Guaranty” means the collective reference to each guaranty agreement
executed, from time to time, by each of the applicable Guarantors in favor of
the Administrative Agent on behalf of the Lenders, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Swingline Borrowing” means a Borrowing of Swingline Loans.
“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be the sum of (a) its Applicable Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as a Swingline Lender and (b) the
aggregate principal Dollar Amount of all Swingline Loans made by such Lender as
a Swingline Lender outstanding at such time (less the Dollar Amount of
participations funded by the other Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


24

--------------------------------------------------------------------------------





“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
“2004 Note Purchase Agreement” means that certain Second Amended and Restated
Note Purchase and Private Shelf Agreement, dated as of September 9, 2004, among
the US Borrower and the “Purchasers” referred to therein, as amended by that
certain letter agreement dated as of April 9, 2007, that certain Amendment No. 2
dated as of February 26, 2008, that certain Amendment No. 3 dated as of July 22,
2010, that certain Amendment No. 4 dated as of December 14, 2011 and that
certain Amendment No. 5 dated as of December 31, 2012, under which the US
Borrower has issued senior unsecured notes in an original aggregate principal
amount of $150,000,000 (the “2004 Senior Notes”), which shall be pari passu with
the Loans and other obligations hereunder, as such 2004 Senior Notes and such
2004 Note Purchase Agreement may be amended, restated, supplemented, modified,
extended, or refinanced or replaced (to the extent such refinancing or
replacement is with the proceeds of another private placement issuance), from
time to time in a manner that is not materially adverse to the interests of the
Lenders.
“2004 Senior Notes” is defined in the definition of “2004 Note Purchase
Agreement” above.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate, the Alternate Base Rate or, in
the case of a Competitive Loan or Borrowing, the Eurocurrency Reference Rate or
a Fixed Rate.
“Unrestricted Cash” shall mean, at any date, the sum of (a) the positive excess,
if any, of (i) 100% of the unrestricted cash maintained by the Company or any of
its Domestic Subsidiaries in accounts located in the United States and that are
not subject to any Liens at such time over (ii) $5,000,000 and (b) 70% of the
unrestricted cash maintained by the Company or any of its Subsidiaries in
accounts not included in the foregoing clause (a) that are not subject to any
Liens or legal or contractual restrictions on repatriation to the United States
at such time.
“US Borrower” means Franklin Electric Co., Inc., an Indiana corporation.
“Wholly Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


25

--------------------------------------------------------------------------------





SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements supplements or modifications set forth herein), (b) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the US
Borrower notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the US
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Debt or other liabilities of the Borrowers or any Subsidiary at
“fair value”, as defined therein, (ii) without giving effect to any treatment of
Debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof and (iii) without
giving effect to any changes in GAAP occurring after the Effective Date, the
effect of which would be to cause leases which would be treated as operating
leases under GAAP as of the Effective Date to be treated as Capital Leases under
GAAP.
SECTION 1.05.     Dutch Terms. In this Agreement, a reference to:
(a)    a “Lien” includes any mortgage (hypotheek), pledge (pandrecht), retention
of title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to


26

--------------------------------------------------------------------------------





reclaim goods (recht van reclame), and, in general, any right in rem (beperkt
recht), created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);
(b)    a “liquidation”, “reorganization” or “dissolution” (and any of those
terms) includes a Dutch entity being declared bankrupt (failliet verklaard),
dissolved (ontbonden) or subjected to emergency regulations (noodregeling) on
the basis of the Dutch Act on Financial Supervisions (Wet op het financieel
toezicht);
(c)    a “moratorium” includes surseance van betaling; and
(d)    an “attachment” includes a beslag.
ARTICLE II    

The Credits
SECTION 2.01.     Commitments. (a) If, on the Effective Date, any “Loans” made
to the Borrowers under (and as defined in) the Existing Credit Agreement remain
outstanding (such outstanding loans being hereinafter referred to as the
“Existing Revolving Loans”), then the Borrowers and each of the Lenders agree
that on the Effective Date, but subject to the satisfaction of the conditions
precedent set forth in Sections 4.01 and Section 4.02 (as applicable, including
repayment of Existing Revolving Loans of the Departing Lenders and the
reallocation and other transactions described in Section 9.15), the Existing
Revolving Loans shall be reevidenced as Revolving Loans under this Agreement and
the terms of the Existing Revolving Loans shall be restated in their entirety
and evidenced by this Agreement. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate Dollar Amount at any one time outstanding that will not
result in (I) the amount of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (II) the sum of the total Revolving Credit Exposures
plus the aggregate principal Dollar Amount of outstanding Competitive Loans
exceeding the total Commitments, provided that all ABR Loans shall be made in
Dollars. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
(a)    On or at any time subsequent to the Effective Date and so long as no
Default or Event of Default has occurred and is continuing, the Borrowers may,
at their option, request to increase the aggregate Commitments or enter into one
or more tranches of term loans (each an “Incremental Term Loan”), in each case
in an integral multiple of $25,000,000 and not less than $50,000,000 and so long
as, after giving effect thereto, the sum of the aggregate Dollar Amount of all
such increases in the aggregate Commitments and tranches of Incremental Term
Loans does not exceed $150,000,000 (with the sum of the aggregate Commitments
and all Incremental Term Loans not to exceed a total of $450,000,000 after
giving effect to all such increases and tranches). The Borrowers may arrange for
any such increase or Incremental Term Loan to be provided by obtaining one or
more Commitments from one or more existing Lenders (each Lender so agreeing to
an increase in its Commitment, or to participate in such Incremental Term Loans,
an “Increasing Lender”) or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”); provided that (i) each Augmenting Lender shall be subject
to the consent of the Administrative Agent and, in the case of any increase of
the aggregate Commitments, the Issuing Lenders and the Swingline Lender (such
consent not to be unreasonably withheld, conditioned or delayed), but without
the consent of any other Lenders not participating in such increase or
Incremental Term Loans and (ii) (x) in the case of an Increasing Lender, the
Borrowers and such Increasing Lender execute an agreement substantially in the
form of Exhibit B hereto, and (y) in the case of an


27

--------------------------------------------------------------------------------





Augmenting Lender, the Borrowers and such Augmenting Lender execute an agreement
substantially in the form of Exhibit C hereto. Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.01(b) shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenants contained in Sections 5.08 and 5.09 and
(ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.02). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (A) shall rank pari passu
in right of payment with the Revolving Loans, (B) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (C) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (1) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (2) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.01(b). No consent of any Lender shall
be required for any increase in Commitments or the making of any Incremental
Term Loans pursuant to this Section 2.01(b) except as otherwise set forth above.
Nothing contained in this Section 2.01(b) shall constitute, or otherwise be
deemed to be a commitment on the part of any Lender to increase its Commitment
hereunder or participate in any tranche of Incremental Term Loans at any time.
In connection with any increase of the Commitments or Incremental Term Loans
pursuant to this Section 2.01(b), any Augmenting Lender becoming a party hereto
shall (1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Augmenting Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to


28

--------------------------------------------------------------------------------





comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.
SECTION 2.01A. Determination of Dollar Amounts; Required Payments. The
Administrative Agent will determine the Dollar Amount of:
(a)    each Borrowing as of the date two Business Days prior to the date of the
proposed Borrowing or, if applicable, date of conversion/continuation of such
Borrowing, and each Letter of Credit requested by the US Borrower;
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit;
(c)    all outstanding Borrowings on and as of the last Business Day of each
quarter and on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders; and
(d)    each day upon or as of which the Administrative Agent determines Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Borrowing or Letter of
Credit for which a Dollar Amount is determined on or as of such day.
SECTION 2.02.     Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. Each Swingline
Loan shall be made in accordance with the procedures set forth in Section 2.05.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.
(a)    Subject to Section 2.14, (I) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the US Borrower may request in
accordance herewith and (II) each Competitive Borrowing shall be comprised
entirely of Eurocurrency Loans or Fixed Rate Loans as the US Borrower may
request in accordance herewith; provided that each ABR Revolving Loan shall only
be made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and, in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or the Approximate
Equivalent Amounts if denominated in an Agreed Currency other than Dollars). At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $500,000 and not less than $500,000. Borrowings of
more than one Type and Class may be outstanding at the same time;


29

--------------------------------------------------------------------------------





provided that there shall not at any time be more than a total of eight
(8) Eurocurrency Revolving Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the US Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03.     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the US Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by the US Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 1:00 p.m., Local
Time, three (3) Business Days before the date of such proposed Borrowing, (b) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the US Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency Borrowing
denominated in any Agreed Currency other than Dollars, not later than 2:00 p.m.,
Local Time, three (3) Business Days before the date of such proposed Borrowing
or (c) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m.,
Chicago time on the date of such proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., Chicago time, on the date of the proposed Borrowing. Each telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the US Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)    the name of the applicable Borrower;
(ii)    the aggregate principal amount of the requested Borrowing and a
breakdown of the separate wires comprising such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the Agreed Currency to be
applicable thereto, and the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.     Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the US Borrower may request Competitive


30

--------------------------------------------------------------------------------





Bids and may (but shall not have any obligation to) accept Competitive Bids and
borrow Competitive Loans denominated in Agreed Currencies; provided that (i) the
sum of the total Revolving Credit Exposures plus the aggregate principal amount
of outstanding Competitive Loans at any time shall not exceed the total
Commitments and (ii) the aggregate principal amount of outstanding Competitive
Loans at any time shall not exceed 50% of the total Commitments. To request
Competitive Bids, the US Borrower shall notify the Administrative Agent of such
request by telecopy, in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., London time, five Business Days before the date of the proposed
Borrowing and, in the case of a Fixed Rate Borrowing in an Agreed Currency other
than Dollars, not later than 10:00 a.m., London time, five (5) Business Days
before the date of the proposed Borrowing, and in the case of a Fixed Rate
Borrowing in Dollars, not later than 10:00 a.m., New York City time one (1)
Business Day before the date of the date of the proposed Borrowing; provided
that the US Borrower may submit up to (but not more than) three Competitive Bid
Requests on the same day (and no more than three such requests in any fiscal
quarter), but a Competitive Bid Request shall not be made within five (5)
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the US Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02.
(i)    the name of the applicable Borrower;
(ii)    the aggregate principal amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;
(v)    the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
(b)    Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrowers in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurocurrency Competitive Borrowing, not later than 9:30 a.m., London time,
four Business Days before the proposed date of such Competitive Borrowing, in
the case of a Fixed Rate Borrowing in a currency other than Dollars, not later
than 9:30 a.m., London time, four Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing in Dollars, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a


31

--------------------------------------------------------------------------------





minimum of $5,000,000 and an integral multiple of $1,000,000 (or the Approximate
Equivalent Amount if denominated in an Agreed Currency other than Dollars) and
which may equal the entire principal amount of the Competitive Borrowing
requested by the US Borrower) of the Competitive Loan or Loans that the Lender
is willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender
is prepared to make such Loan or Loans (expressed as a percentage rate per annum
in the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.
(c)    The Administrative Agent shall promptly notify the US Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
(d)    Subject only to the provisions of this paragraph, the US Borrower may
accept or reject any Competitive Bid. The US Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurocurrency Competitive
Borrowing, not later than 10:30 a.m., London time (or, if later, sixty (60)
minutes following the notice from the Administrative Agent provided for in
clause (c) above), four Business Days before the date of the proposed
Competitive Borrowing, in the case of a Fixed Rate Borrowing in a currency other
than Dollars, not later than 10:30 a.m., London time (or, if later, sixty (60)
minutes following the notice from the Administrative Agent provided for in
clause (c) above), four Business Days before the date of the proposed
Competitive Borrowing, and in the case of a Fixed Rate Borrowing in Dollars, not
later than 10:30 a.m., New York City time (or, if later, sixty (60) minutes
following the notice from the Administrative Agent provided for in clause (c)
above), on the proposed date of the proposed Competitive Borrowing; provided
that (i) the failure of the US Borrower to give such notice shall be deemed to
be a rejection of each Competitive Bid, (ii) the US Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the US Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the US Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the US Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000 (or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Dollars); provided further that if
a Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 (or the Approximate Equivalent Amount if denominated in an Agreed
Currency other than Dollars) or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 (or the
Approximate Equivalent Amount if denominated in an Agreed Currency other than
Dollars) in a manner determined by the US Borrower. A notice given by the US
Borrower pursuant to this paragraph shall be irrevocable.
(e)    The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(f)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
US Borrower at least one quarter of an hour


32

--------------------------------------------------------------------------------





earlier than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.
SECTION 2.05.     Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Agreed
Currencies to the Borrowers from time to time during the Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal Dollar Amount of outstanding Swingline Loans (other
than Discretionary Swingline Loans) exceeding $15,000,000 (the “Committed
Swingline Sublimit”), (ii) the Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment or (iii) the sum of the total Revolving Credit
Exposures plus the aggregate principal Dollar Amount of outstanding Competitive
Loans exceeding the total Commitments; provided that, notwithstanding the
foregoing clause (i), the Swingline Lender may, in its sole discretion, make
additional Swingline Loans in excess of the Committed Swingline Sublimit in an
aggregate outstanding principal Dollar Amount not to exceed $15,000,000 at any
time (the “Discretionary Swingline Sublimit” and such additional Swingline
Loans, “Discretionary Swingline Loans”) so long as, after giving effect to any
such Discretionary Swingline Loans, (x) the Swingline Lender’s Revolving Credit
Exposure does not exceed its Commitment and (y) the sum of the total Revolving
Credit Exposures plus the aggregate principal Dollar Amount of outstanding
Competitive Loans does not exceed the total Commitments. The Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.
(a)    To request a Swingline Loan, the US Borrower shall notify the
Administrative Agent of such request (i) in the case of a Swingline Borrowing
denominated in Dollars, by telephone (confirmed by telecopy), not later than
2:00 p.m., Local Time, on the day of the proposed Swingline Loan or (ii) in the
case of a Swingline Borrowing in denominated in an Agreed Currency other than
Dollars, by irrevocable written notice (via a written Borrowing Request in a
form approved by the Swingline Lender and signed by the US Borrower, promptly
followed by telephonic confirmation of such request) not later than 10:00 a.m.,
Local Time, on the day of the proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount and currency of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the US Borrower. The Swingline Lender shall make each Swingline Loan available
to the Borrowers by means of a credit to the general deposit account of the
Borrowers with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the applicable Issuing Bank) by 3:00 p.m., Local Time, on the
requested date of such Swingline Loan.
(b)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, (i) in respect of Swingline Loans
denominated in Dollars, on any Business Day and (ii) in respect of Swingline
Loans denominated in an Agreed Currency other than Dollars, three (3) Business
Days before the date of the proposed acquisition of participations, require the
Lenders to acquire participations on such date in all or a portion of the
Swingline Loans outstanding in the applicable Agreed Currency of such Swingline
Loans. Such notice shall specify the aggregate amount and the applicable Agreed
Currency of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans and the applicable Agreed Currency of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay in the applicable
Agreed Currency to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant


33

--------------------------------------------------------------------------------





to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the US Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the applicable Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrowers of any
default in the payment thereof.
(c)    The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Swingline Lender. At the time any such
replacement shall become effective, the Company shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to Section
2.13(a). From and after the effective date of any such replacement, (x) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(d)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Company and
the Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.
SECTION 2.06.     Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the US Borrower may request the issuance of Letters
of Credit for its own account or for the account of another Borrower, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrowers to, or entered into by the Borrowers
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Each Letter of Credit shall
provide that any payments thereunder shall be in Agreed Currencies. The letters
of credit previously issued and identified on Schedule 2.06 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents.


34

--------------------------------------------------------------------------------





(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the US Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit denominated in the
applicable Agreed Currency, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by an Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $50,000,000
(the “LC Sublimit”), (ii) with respect to each Issuing Bank, the sum of (x) the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit issued by
such Issuing Bank at such time plus (y) the aggregate Dollar Amount of all LC
Disbursements made by such Issuing Bank that have not yet been reimbursed by or
on behalf of the Borrowers at such time shall not exceed Letter of Credit
Commitment of such Issuing Bank, (iii) the amount of any Lender’s Revolving
Credit Exposure shall not exceed such Lender’s Commitment and (iv) the sum of
the total Revolving Credit Exposures plus the aggregate principal Dollar Amount
of outstanding Competitive Loans shall not exceed the total Commitments. The
Company may, at any time and from time to time, increase or reduce the Letter of
Credit Commitment of any Issuing Bank as set forth in the definition of Letter
of Credit Commitment if, after giving effect of such reduction, the conditions
set forth in clauses (i) through (iv) above shall be satisfied. Unless otherwise
specified herein, the amount of a Letter of Credit at anytime shall be deemed to
be the stated amount of such Letter of Credit in effect at such time; provided
that, with respect to any Letter of Credit that, by its terms or the terms of
any letter of credit agreement related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such times.
(b)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit or such later date
as the applicable Issuing Bank may agree to in its sole discretion (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date. Notwithstanding anything herein to the contrary, at any Issuing Bank’s
sole discretion a Letter of Credit issued by such Issuing Bank may have an
expiration date up to two years after the Maturity Date, provided that the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to 105% of the amount available under such Letter of Credit on the
date of issuance of such Letter of Credit.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative


35

--------------------------------------------------------------------------------





Agent, for the account of such Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the Borrower on
behalf of which the Letter of Credit was issued shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date such Issuing Bank made
such LC Disbursement (or if such Issuing Bank shall so elect in its sole
discretion by notice to the Company, in such other Agreed Currency which was
paid by such Issuing Bank pursuant such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Chicago time, on the date that
such LC Disbursement is made, if the US Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Chicago time, on such date, or, if
such notice has not been received by the US Borrower prior to such time on such
date, then not later than 12:00 noon, Chicago time, on the Business Day
immediately following the day that the US Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $500,000, the
applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with a Revolving Loan or Swingline Loan in an equivalent amount in such
currency and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Loan or
Swingline Loan, as applicable. If the applicable Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from such Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the applicable Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to
such Issuing Bank or, to the extent that Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement. If any
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Agreed Currency other than Dollars would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, such Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, such Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(e)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be


36

--------------------------------------------------------------------------------





performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of applicable Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by any Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement. All LC Disbursements shall be made in Agreed Currencies.
(g)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in an Agreed Currency other than Dollars, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Margin with respect to Eurocurrency Loans) and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest


37

--------------------------------------------------------------------------------





accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(h)    Replacement and Resignation of Issuing Bank.
(a)    Any Issuing Bank may be replaced at any time by written agreement among
the Borrowers, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
(b)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Company and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i)(a) above.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Letters of Credit or LC Disbursements denominated
in an Agreed Currency other than Dollars that the Borrowers are not late in
reimbursing shall be deposited in the applicable currencies in the actual
amounts of such undrawn Letters of Credit and LC Disbursements and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VII. For the
purposes of this paragraph, the LC Exposure denominated in Agreed Currencies
other than Dollars shall be calculated using the applicable Exchange Rate on the
date notice demanding cash collateralization is delivered to the US Borrower.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse any
applicable Issuing Bank (ratably in the case of more than one Issuing Bank) for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of


38

--------------------------------------------------------------------------------





Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers under this
Agreement. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three Business Days after all Events of Default have been cured or waived.
(j)    Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any payment under any Letter of Credit, the date of such payment under
such Letter of Credit and the amount of such payment, (iv) on any Business Day
on which any Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.
SECTION 2.07.     Funding of Borrowings. (a) On the proposed date of each
Borrowing, each Lender shall make available its Loan or Loans, if any, (i) if
such Loan is denominated in Dollars, not later than 12:00 noon, Chicago time, in
Federal or other funds immediately available to the Administrative Agent, in
Chicago, Illinois, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, and (ii) if such
Loan is denominated in an Agreed Currency other than Dollars, not later than
12:00 noon, Local Time, in the city of the Administrative Agent’s Eurocurrency
Payment Office for such currency, in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Administrative Agent’s Eurocurrency Payment Office for such
currency. Unless the Administrative Agent determines that any applicable
condition specified in Article IV has not been satisfied, the Administrative
Agent will make the funds so received from the Lenders available to the
Borrowers to an account of the Borrowers maintained with one of the Lenders and
designated by the Borrowers in the applicable Borrowing Request or Competitive
Bid Request; provided that Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank. Notwithstanding the
foregoing provisions of this Section 2.07, to the extent that a Loan made by a
Lender matures on the same date of a Borrowing hereunder, such Lender shall
apply the proceeds of the Loan it is then making to the repayment of principal
of the maturing Loan. Further, notwithstanding the foregoing provisions of this
Section 2.07, Swingline Loans shall be made as provided in Section 2.05.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is


39

--------------------------------------------------------------------------------





made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in an Agreed Currency other than Dollars) or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.08.     Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the US Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect the
same or different Interest Periods therefor or the same or different Agreed
Currency, all as provided in this Section; provided, however, that any
conversion of any Eurocurrency Borrowing shall be made on, and only on, the last
day of the Interest Period applicable thereto. The US Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
(a)    To make an election pursuant to this Section, the US Borrower shall
notify the Administrative Agent of such election (by telephone or irrevocable
written notice in the case of a Borrowing denominated in Dollars or by
irrevocable written notice (via an Interest Election Request in a form approved
by the Administrative Agent and signed by the US Borrower) in the case of a
Borrowing denominated in an Agreed Currency other than Dollars) by the time that
a Borrowing Request would be required under Section 2.03 if the Borrowers were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the US
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the applicable Borrower and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


40

--------------------------------------------------------------------------------





(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Agreed
Currency to be applicable thereto and the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the US Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in an Agreed Currency
other than Dollars in respect of which the US Borrower shall have failed to
deliver an Interest Election Request prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.11. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the US Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Revolving Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Revolving Borrowing denominated in an Agreed Currency
other than Dollars shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
SECTION 2.09.     Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
(a)    The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
(or the Approximate Equivalent Amount if denominated in an Agreed Currency other
than Dollars) and (ii) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the total Revolving Credit Exposures
plus the aggregate principal Dollar Amount of outstanding Competitive Loans
would exceed the total Commitments.
(b)    The US Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the US Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the US Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the US Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.


41

--------------------------------------------------------------------------------





SECTION 2.10.     Repayment of Loans; Evidence of Debt. (a) The US Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date, (ii) to the Administrative Agent for the account of each
applicable Lender the then unpaid principal amount of each Competitive Loan on
the last day of the Interest Period applicable to such Loan and (iii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the date that is fifteen (15) Business Days
after such Swingline Loan is made.
(a)    The Dutch Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to the Dutch Borrower on the Maturity Date,
(ii) to the Administrative Agent for the account of each applicable Lender the
then unpaid principal amount of each Competitive Loan made to the Dutch Borrower
on the last day of the Interest Period applicable to such Loan and (iii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
the Dutch Borrower on the earlier of the Maturity Date and the date that is
fifteen (15) Business Days after such Swingline Loan is made.
(b)    On each date that a Revolving Borrowing is made, the applicable Borrower
shall repay all Swingline Loans made to such Borrower then outstanding.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Debt of each of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period and Agreed Currency applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each of the Borrowers to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each of the Borrowers to repay the
Loans in accordance with the terms of this Agreement.
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11.     Prepayment of Loans. (a) Subject to prior notice in accordance
with paragraph (b) of this Section, the Borrowers may from time to time prepay,
without penalty or premium, all outstanding ABR Borrowings, or, in a minimum
aggregate amount of $1,000,000, any portion of the outstanding ABR Borrowings,
and may from time to time prepay, subject to the payment of any break funding
amounts required by Section 2.16 but without penalty or premium, all outstanding
Eurocurrency Borrowings,


42

--------------------------------------------------------------------------------





or, in a minimum aggregate amount of $1,000,000 or any integral multiple of
$1,000,000 in excess thereof (or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Dollars), any portion of the
outstanding Eurocurrency Borrowings. Notwithstanding anything herein to the
contrary, the Borrowers shall not have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof.
(a)    The US Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing, not later than 11:00 a.m., Chicago time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Revolving Borrowing, not later than 11:00 a.m., Chicago time, one
Business Day before the date of prepayment, or (iii) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, Local Time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
(b)    If at any time,
(i)    other than as a result of fluctuations in currency exchange rates, (A)
the sum of the total Revolving Credit Exposures plus the aggregate principal
Dollar Amount of outstanding Competitive Loans exceeds the aggregate
Commitments, (B) the Swingline Lender’s Revolving Credit Exposure exceeds its
Commitment, (C) the aggregate principal Dollar Amount of outstanding Swingline
Loans (other than Discretionary Swingline Loans) exceeds the Committed Swingline
Sublimit, (D) the aggregate principal Dollar Amount of outstanding Discretionary
Swingline Loans exceeds the Discretionary Swingline Sublimit, (E) the LC
Exposure exceeds the LC Sublimit or (F) the LC Exposure of any Issuing Bank
exceeds the Letter of Credit Commitment of such Issuing Bank (in each case,
calculated, with respect to those Credit Events denominated in Agreed Currencies
other than Dollars, as of the most recent Computation Date with respect to each
such Credit Event), or
(ii)    solely as a result of fluctuations in currency exchange rates, (A) the
sum of the total Revolving Credit Exposures plus the aggregate principal Dollar
Amount of outstanding Competitive Loans exceeds 105% of the aggregate
Commitments, (B) the Swingline Lender’s Revolving Credit Exposure exceeds 105%
of its Commitment, (C) the aggregate principal Dollar Amount of outstanding
Swingline Loans (other than Discretionary Swingline Loans) exceeds 105% of the
Committed Swingline Sublimit, (D) the aggregate principal Dollar Amount of
outstanding Discretionary Swingline Loans exceeds 105% of the Discretionary
Swingline Sublimit, (E) the LC Exposure exceeds 105% of the LC Sublimit or (F)
the LC Exposure of any Issuing Bank exceeds 105% of the Letter of Credit
Commitment of such Issuing Bank (in each case, so calculated),
the Borrowers shall, in each case, immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause (1) the sum of the total Revolving Credit Exposures plus the aggregate
principal


43

--------------------------------------------------------------------------------





Dollar Amount of outstanding Competitive Loans (so calculated) to be less than
or equal to the aggregate Commitments, (2) the Swingline Lender’s Revolving
Credit Exposure to be less than or equal to its Commitment, (3) the aggregate
principal Dollar Amount of outstanding Swingline Loans (other than Discretionary
Swingline Loans) to be less than or equal to the Committed Swingline Sublimit,
(4) the aggregate principal Dollar Amount of outstanding Discretionary Swingline
Loans to be less than or equal to the Discretionary Swingline Sublimit, (5) the
LC Exposure to be less than or equal to the LC Sublimit or (6) the LC Exposure
of any Issuing Bank to be less than or equal to the Letter of Credit Commitment
of such Issuing Bank, as applicable.
SECTION 2.12.     Fees. (a) The US Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee (the “Facility Fee”), which
shall accrue at the Applicable Fee Rate on the daily amount of the Commitment of
such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such Facility Fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
Facility Fees shall be payable in Dollars in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Facility Fees accruing after the date on which the
Commitments terminate shall be payable on demand. All Facility Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of calculating the Facility Fee hereunder, the principal amount of each
Borrowing made in an Agreed Currency other than Dollars shall be at any time the
Dollar Amount of such Borrowing as determined on the most recent Computation
Date with respect to such Borrowing.
(a)    The US Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable in the applicable Agreed Currency on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


44

--------------------------------------------------------------------------------





(b)    The US Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the US Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of Facility Fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Margin (or, in the case of any Swingline Loan, such other
rate as agreed between the applicable Borrower and the Swingline Lender).
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest (i)
in the case of a Eurocurrency Loan, at the Eurocurrency Rate for the Interest
Period in effect for such Borrowing, or (ii) in the case of a Competitive Loan
that is a Eurocurrency Loan, at the Eurocurrency Reference Rate for the Interest
Period in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.
(b)    Each Fixed Rate Loan shall bear interest at the Fixed Rate.
(c)    Notwithstanding the foregoing, during the continuance of an Event of
Default the Required Lenders may, at their option, by notice to the US Borrower
declare that (i) each Eurocurrency Loan shall bear interest for the remainder of
the applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum and (ii) each ABR Loan shall bear interest at a rate
per annum equal to the Alternate Base Rate in effect from time to time plus 2%
per annum, provided that, during the continuance of an Event of Default under
Section 7.01(h) or (i), the interest rates set forth in clauses (i) and
(ii) above shall be applicable to all Loans without any election or action on
the part of the Administrative Agent or any Lender.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.


45

--------------------------------------------------------------------------------





(e)    All interest hereunder shall be computed on the basis of a year of
360 days (except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in British pounds sterling, Australian Dollars
or Canadian Dollars shall be computed on the basis of a year of 365 days) and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.     Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing such Screen Rate shall not be available for such Interest
Period and/or for the applicable currency with respect to such Eurocurrency
Borrowing for any reason, and the Administrative Agent shall reasonably
determine that it is not possible to determine the Interpolated Rate (which
determination shall be conclusive and binding absent manifest error), then if
(i) such Borrowing shall be requested in Dollars, then such Borrowing shall be
made as an ABR Borrowing at the Alternate Base Rate and (ii) such Borrowing
shall be requested in any Agreed Currency other than Dollars, then the
applicable Screen Rate shall be equal to the rate determined by the
Administrative Agent in its reasonable discretion after consultation with the
Company and consented to in writing by the Required Lenders (the “Alternative
Rate”); provided that, until such time as the Alternative Rate shall be
determined and so consented to by the Required Lenders, Borrowings shall not be
available in such Agreed Currency.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Eurocurrency Reference Rate or the Eurocurrency Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or
(ii)    the Administrative Agent is advised by the Required Lenders (or in the
case of a Competitive Loan that is a Eurocurrency Loan, the Lender that is
required to make such Loan) that the Eurocurrency Reference Rate or the
Eurocurrency Rate, as applicable, for such Loan in the applicable currency or
for the applicable Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period or the applicable
Agreed Currency;
then the Administrative Agent shall give notice thereof to the US Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the US Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in an Agreed Currency
other than Dollars, then the Screen Rate for such


46

--------------------------------------------------------------------------------





Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or other assessment, liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurocurrency Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans or Fixed Rate Loans made by such Lender or any Letter of Credit or
participation therein; or
(iii)    subject the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payments to be made by or on account of any obligation of
the Borrowers hereunder to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes or (C) Other Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Person of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Person hereunder
(whether of principal, interest or otherwise), then the US Borrower will pay to
such Person such additional amount or amounts as will compensate such Person for
such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the US Borrower will pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the US Borrower and shall be conclusive absent
manifest error. The US Borrower shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the US Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than


47

--------------------------------------------------------------------------------





90 days prior to the date that such Lender or such Issuing Bank, as the case may
be, notifies the US Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
(e)    Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan or Fixed Rate Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(b) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurocurrency Loan or Fixed Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrowers pursuant to Section 2.19, then, in any such
event, the US Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurocurrency Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the US Borrower and shall be conclusive absent manifest error.
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
SECTION 2.17.     Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
any Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions and (iii) the Borrowers shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
(a)    In addition, the applicable Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


48

--------------------------------------------------------------------------------





(b)    The US Borrower shall indemnify the Administrative Agent, each Lender,
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrowers hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the US Borrower by a Lender, or any
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or any Issuing Bank, shall be conclusive absent manifest error.
(c)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the US Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrowers are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the US Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate.
(e)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the US Borrower or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to the US Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the US Borrower under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the US
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.
(f)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the Borrowers have not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the US Borrower to do so) attributable to such Lender that are paid or payable
by the Administrative Agent in connection with this Agreement and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(g) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.


49

--------------------------------------------------------------------------------





(g)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the US Borrower and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(h), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(h)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Effective Date, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) (i) Each Loan shall be repaid and each payment of interest thereon shall be
paid in the currency in which such Loan was made. The Borrowers shall make each
payment required to be made by them hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, Chicago time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603, except payments to be
made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto, and except that all
payments to be made by the Borrowers hereunder in any currency other than
Dollars shall be made in such currency on the date due in such funds as may then
be customary for the settlement of international transactions in such currency
for the account of the Administrative Agent, at its Eurocurrency Payment Office
for such currency and shall be applied ratably by the Administrative Agent among
the Lenders. Each payment delivered to the Administrative Agent for the account
of any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at,
(a) with respect to ABR Loans and Eurocurrency Loans denominated in Dollars, its
address specified in the Administrative Questionnaire or at any address
specified in a notice received by the Administrative Agent from such Lender and
(b) with respect to Eurocurrency Loans denominated in an Agreed Currency other
than Dollars, in the funds received from the applicable Borrower at the address
of the Administrative Agent’s Eurocurrency Payment Office for such currency. The
Administrative Agent is hereby authorized to charge any account of any Borrower
maintained with JPMorgan Chase Bank, N.A. or any of its Affiliates for each
payment of principal, interest and fees as it becomes due hereunder. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.


50

--------------------------------------------------------------------------------





(i)    Notwithstanding the foregoing provisions of this Section, if, after the
making of any Credit Event in any currency other than Dollars, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which such Credit Event was made
(the “Original Currency”) no longer exists or the US Borrower is not able to
make payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrowers hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by either Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the US
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the


51

--------------------------------------------------------------------------------





Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in an Agreed Currency
other than Dollars).
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or an Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
SECTION 2.19.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if either of the Borrowers
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The US
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(a)    If any Lender requests compensation under Section 2.15, or if either of
the Borrowers is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under this Agreement (other than any
outstanding Competitive Loans held by it) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the US Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 2.20.     Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any
Borrowing in any Agreed Currency other than


52

--------------------------------------------------------------------------------





Dollars, if there shall occur on or prior to the date of such Borrowing any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which would in the reasonable
opinion of the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Borrowing to be
denominated in the Agreed Currency specified by the Borrowers, then the
Administrative Agent shall forthwith give notice thereof to the US Borrower and
the Lenders, and such Loans shall not be denominated in such Agreed Currency but
shall, except as otherwise set forth in Section 2.03(b), be made on the proposed
date of such Borrowing in Dollars, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related
Borrowing Request or Interest Election Request, as the case may be, as ABR
Loans, unless the US Borrower notifies the Administrative Agent at least one
Business Day before such date that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Request or Interest Election Request, as the
case may be.
SECTION 2.21.     Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from either of the Borrowers
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of the Borrowers in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the applicable Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18(c), such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the applicable Borrower.
SECTION 2.22.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the


53

--------------------------------------------------------------------------------





case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) that such reallocation does not, as to any non-Defaulting Lender, cause
such non-Defaulting Lender’s Revolving Credit Exposure to exceed its Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the US Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the applicable
Issuing Banks only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable ratably to the applicable Issuing Banks until and to
the extent that such LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the US Borrower in accordance
with Section 2.22(c), and participating interests in any such newly made
Swingline Loan or any newly


54

--------------------------------------------------------------------------------





issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.22(c)(i) (and such Defaulting
Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and such
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and each of the Issuing Banks each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
ARTICLE III    

Representations and Warranties
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01.     Organization; Powers. Each Borrower is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, and has all requisite power and authority to
carry on its business as now conducted. Each Subsidiary is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization and, except for the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, has all requisite power and authority to carry on its business as now
conducted. Each of the Borrowers and their Subsidiaries is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.02.     Authorization; Enforceability. The Transactions are within the
Borrowers’ corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrowers and constitutes a legal, valid and
binding obligation of the Borrowers, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrowers or any of their Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrowers or any of their
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrowers


55

--------------------------------------------------------------------------------





or any of their Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrowers or any of their
Subsidiaries.
SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) The US
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2015, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended July 2, 2016, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
US Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
(a)    Since December 31, 2015, there has been no event, act, condition or
occurrence having a Material Adverse Effect.
SECTION 3.05.     Properties. (a) Each of the Borrowers and their Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
(a)    Each of the Borrowers and their Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrowers and their
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.     Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting such Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
(a)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither any Borrower nor any of such
Borrower’s Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07.     Compliance with Laws and Agreements. Each of the Borrowers and
their Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


56

--------------------------------------------------------------------------------





SECTION 3.08.     Investment Company Status. No Borrower and none of their
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.     Taxes. Each of the Borrowers and their Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrowers or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The charges, accruals and reserves on the books of the Borrowers and
their Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrowers, adequate. United States income tax returns of the US
Borrower and its Subsidiaries have been examined and closed through the fiscal
year ended December 31, 2007.
SECTION 3.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.     Capital Stock. All Capital Stock, debentures, bonds, notes and
all other securities of the Borrowers and their Subsidiaries presently issued
and outstanding are validly and properly issued in accordance with all
applicable laws, including, but not limited to, the “Blue Sky” laws of all
applicable states and the federal securities laws. The issued shares of Capital
Stock of the Borrowers’ Wholly Owned Subsidiaries are owned by the applicable
Borrower free and clear of any Lien or adverse claim. At least a majority of the
issued shares of stock of each of the Borrowers’ other Subsidiaries (other than
Wholly Owned Subsidiaries) having ordinary voting power to elect a majority of
the board of directors of such Subsidiary is owned by the applicable Borrower
free and clear of any Lien or adverse claim.
SECTION 3.12.     Use of Proceeds. Neither the Borrowers nor any Subsidiary owns
or has any present intention of acquiring any “margin stock” as defined in
Regulation U (12 CFR Part 221) of the Board (herein called “margin stock”). The
proceeds of the Loans will be used primarily to replace the US Borrower’s
existing bank credit facility, for working capital purposes, capital
expenditures, Investments, and other purposes permitted by or not in
contravention of any provision of this Agreement. None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any margin stock or for the purpose of
maintaining, reducing or retiring any indebtedness which was originally incurred
to purchase or carry any stock that is currently a margin stock or for any other
purpose which might constitute this transaction a “purpose credit” within the
meaning of such Regulation U. Neither the Borrowers nor any agent acting on
their behalf has taken or will take any action which might cause this Agreement
to violate Regulation U, Regulation T or any other regulation of the Board or to
violate the Securities Exchange Act of 1934, as amended, in each case as in
effect now or as the same may hereafter be in effect.
SECTION 3.13.     Insolvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Loans under this Agreement, the
Borrowers will not be “insolvent,” within the meaning of such term as defined in
§ 101 of Title 11 of the United States Code or Section 2 of the Uniform
Fraudulent Transfer Act, or any other applicable state law pertaining to
fraudulent transfers, as each may be amended from time to time, or be unable to
pay their debts generally as such debts become due, or have an unreasonably
small capital to engage in any business or transaction, whether current or
contemplated.


57

--------------------------------------------------------------------------------





SECTION 3.14.     Insurance. The Borrowers maintain and each Subsidiary
maintains (either in the name of the applicable Borrower or in such Subsidiary’s
own name) insurance on all of its Properties in compliance with the requirements
of Section 5.05.
SECTION 3.15.     Partnerships and Joint Ventures. As of the Effective Date,
except as disclosed on Schedule 3.15 to the Disclosure Letter, neither the
Borrowers nor any of their Subsidiaries has any ownership interests in any
partnership or joint venture.
SECTION 3.16.     Subsidiaries. As of the Effective Date, the Borrowers have no
Subsidiaries except those Subsidiaries listed on Schedule 3.16 to the Disclosure
Letter, which accurately sets forth each such Subsidiary’s complete name and
jurisdiction of organization.
SECTION 3.17.     Debt. As of the Effective Date, there exists no Debt (a) of
any Borrower which is secured by a Lien under Section 6.03(vi), (b) of any
Significant Subsidiary except Debt owing to a Borrower, and (c) of any
Subsidiary (other than a Significant Subsidiary) except (i) Debt owing to a
Borrower or to another Subsidiary, (ii) Debt described on Schedule 3.17 to the
Disclosure Letter and (iii) other Debt which does not exceed in the aggregate as
to all such Subsidiaries the sum of $2,000,000.
SECTION 3.18.     Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains, to any Borrower’s knowledge, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information (if any), such Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
SECTION 3.19.     Sanctions Laws and Regulations. Each Borrower represents on a
continuing basis that:
(a)    Such Borrower and to the best of its knowledge its Subsidiaries and their
respective directors, officers, employees, and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions and have instituted and maintained
in effect policies and procedures designed to promote and achieve compliance
with such laws.
(b)    None of such Borrower or to the best of its knowledge its Subsidiaries or
their respective directors, officers, employees, agents or representatives
acting or benefiting in any capacity in connection with this Agreement (i) is a
Sanctioned Person or (ii) has directly or indirectly engaged in, or is now
directly or indirectly engaged in, any dealings or transactions (1) with any
Designated Person in violation of applicable Sanctions, (2) in any Sanctioned
Country in violation of applicable Sanctions, or (3) otherwise in violation of
Sanctions applicable to any party to this Agreement. No Borrowing or Letter of
Credit, use of proceeds or other Transactions will violate any Anti-Corruption
Law or applicable Sanctions.
(c)    Such Borrower is not knowingly engaged in any activity that could
reasonably be expected to result in such Borrower being designated as a
Sanctioned Person.
SECTION 3.20.     EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


58

--------------------------------------------------------------------------------





ARTICLE IV    

Conditions
SECTION 4.01.     Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(b)    The Administrative Agent (or its counsel) shall have received a
certificate of an officer of each Loan Party (or, with respect to the Dutch
Borrower, a managing director or any other person who is authorized to represent
the Dutch Borrower) certifying as to the incumbency and genuineness of the
signature of each officer of each Loan Party (or, with respect to the Dutch
Borrower, a managing director or any other person who is authorized to represent
the Dutch Borrower) executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (I) the
articles or certificate of incorporation or formation or deed of incorporation
(oprichtingsakte), as applicable, of each Loan Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of organization (or, with respect to the Dutch Borrower, the
managing director or authorized representative of the Dutch Borrower), (II) the
bylaws, articles of association (statuten) or other governing document of each
Loan Party as in effect on the Effective Date, (III) resolutions duly adopted by
the board of directors and, if applicable, the shareholders or other governing
body of each Loan Party authorizing the borrowings contemplated hereunder and
the execution, delivery and performance of the Loan Documents to which it is a
party and (IV) certificates as of a recent date of the good standing of each
Loan Party under the laws of its jurisdiction of organization, in each case to
the extent such concept is applicable in the relevant jurisdiction of
organization, and, to the extent requested by the Administrative Agent, each
other jurisdiction where each Loan Party is qualified to do business).
(c)    The Administrative Agent shall have received a favorable opinion of (i)
Schiff Hardin LLP, counsel to the US Borrower and Guarantors, and (ii) Holland
Van Gijzen Advocaten en Notarissen LLP, counsel to the Dutch Borrower, in each
case addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, any
Issuing Bank, the Swingline Lender or the Required Lenders reasonably may
require.
(e)    The Administrative Agent shall have received fully executed amendments to
(i) the 2004 Note Purchase Agreement and (ii) the Note Purchase and Private
Shelf Agreement, dated May 27, 2015, among by the Company, NYL Investors LLC and
the purchasers named therein, in each


59

--------------------------------------------------------------------------------





case reflecting certain conforming changes in respect of this Agreement and in
form and substance reasonably satisfactory to the Administrative Agent.
(f)    (i) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrowers hereunder, and (ii) the Departing
Lenders shall have been repaid in full as contemplated by Section 9.15 on the
Effective Date substantially concurrently with the effectiveness hereof.
The Administrative Agent shall notify the US Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of each Borrower set forth in this
Agreement shall be true and correct in all material respects (or in all respects
in the case of any representation and warranty qualified by materiality or
Material Adverse Effect) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except (i) to the extent any such representation or warranty is
stated to relate to an earlier date and (ii) for changes in the Schedules hereto
reflecting transactions after the Effective Date permitted by this Agreement.
(b)    The Administrative Agent and, if applicable, the applicable Issuing Bank
or the Swingline Lender shall have received a request for Borrowing in
accordance with the requirements of this Agreement.
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Borrower covenants and agrees with the Lenders that:
SECTION 5.01.     Financial Statements; Other Information. The Borrowers will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the US Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows


60

--------------------------------------------------------------------------------





as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Deloitte &
Touche LLP, or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the US
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided, however, that delivery (within the
time period specified above), pursuant to Section 5.01(d) hereof, of a copy of
the annual report on the “Form 10-K” of the US Borrower for such fiscal year
filed with the Securities and Exchange Commission, shall be deemed to satisfy
the requirements of this Section 5.01(a);
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the US Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the US Borrower and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided,
however, that delivery (within the time period specified above), pursuant to
Section 5.01(d) hereof, of a copy of the quarterly report on the “Form 10-Q” of
the US Borrower for such quarterly period filed with the Securities and Exchange
Commission, shall be deemed to satisfy the requirements of this Section 5.01(b);
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the US Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 5.08 and 5.09 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the US Borrower
or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the US
Borrower to its shareholders generally, as the case may be; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrowers or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.02.     Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender:
(a)    within five (5) Business Days after any Financial Officer becomes aware
of the occurrence of any Default, written notice of such Default;


61

--------------------------------------------------------------------------------





(b)    promptly after a Financial Officer knows of the filing or commencement
thereof, written notice of the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Borrower or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)    prompt written notice of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of any Borrower and its Subsidiaries in an
aggregate amount exceeding $2,000,000; and
(d)    prompt written notice of any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the US Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
SECTION 5.03.     Existence; Conduct of Business. Each Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.
SECTION 5.04.     Payment of Obligations. Each Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.     Maintenance of Properties; Insurance. Each Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, provided that such
Borrower may satisfy such insurance requirements through adequate self-insurance
programs.
SECTION 5.06.     Books and Records; Inspection Rights. Each Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Company acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and (subject to the terms
of Section 9.12 hereof) distribute to the Lenders certain reports pertaining to
the Company and its Subsidiaries’ assets for internal use by the Administrative
Agent and the Lenders.


62

--------------------------------------------------------------------------------





SECTION 5.07.     Compliance with Laws. Each Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Without limitation of the
foregoing, each Borrower will, and will cause each of its Subsidiaries to, not
be a Person described in Section 1 of, and not engage in any transaction or
activity prohibited by, the Anti-Terrorism Order. The Company will maintain in
effect and enforce policies and procedures designed to promote and achieve
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.08.     Leverage Ratio. As of the end of each fiscal quarter, the
Leverage Ratio shall not exceed 3.50 to 1.00.
SECTION 5.09.     Interest Coverage Ratio. As of the end of each fiscal quarter,
the Interest Coverage Ratio shall be equal to or greater than 3.00 to 1.00.
SECTION 5.10.     Environmental Matters.
(a)    Each Borrower shall furnish to the Lenders and the Administrative Agent
written notice of all pending or threatened Environmental Liabilities,
Environmental Proceedings, Environmental Notices, Environmental Judgments and
Orders, and Environmental Releases at, on, in or under the Properties or any
adjacent property, any of which, taken alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, promptly after a
Financial Officer learns thereof.
(b)    Each Borrower and its Subsidiaries will substantially comply with all
applicable material Environmental Requirements.
(c)    Each Borrower agrees that upon the occurrence of an Environmental Release
at or on any of the Properties that could reasonably be expected to have a
Material Adverse Effect it will act immediately to investigate the extent of,
and to take appropriate remedial action to eliminate, such Environmental
Release, whether or not ordered or otherwise directed to do so by any
Environmental Authority.
SECTION 5.11.     Most Favored Lender Status. Except in the case of any
Qualified Receivables Transaction, in the event that any Borrower or any
Subsidiary shall enter into, assume or otherwise become bound by or obligated
under, or amend, any agreement evidencing any present or future Debt in excess
of $10,000,000, which instrument includes covenants, warranties, representations
or defaults, or events of default (or any other type of restriction which would
have the practical effect of any of the foregoing, including, without
limitation, any “put” or mandatory prepayment of such Debt) other than those set
forth herein or in any of the other Loan Documents, such Borrower shall promptly
so notify the Administrative Agent, and if the Administrative Agent shall so
request by written notice to the US Borrower (after a determination has been
made by the Required Lenders that any of the above-referenced documents or
instruments contain any provisions, which either individually or in the
aggregate, are more favorable than any of the provisions set forth in this
Agreement), the Borrowers and the Lenders shall promptly amend this Agreement to
incorporate some or all of such provisions, in the discretion of the Required
Lenders, into this Agreement and, to the extent necessary and reasonably
desirable to the Required Lenders, into any of the other Loan Documents, all at
the election of the Required Lenders.
SECTION 5.12.     Additional Guarantors. The US Borrower shall notify the
Administrative Agent at the time that any Person becomes a Material Subsidiary
that is also a Domestic Subsidiary (other


63

--------------------------------------------------------------------------------





than any Domestic Subsidiary in respect of which all of the Equity Interests
thereof shall be owned, directly or indirectly, by any Foreign Subsidiary), and
promptly thereafter (and in any event within ninety (90) days) cause such Person
to (a) become a Guarantor by executing and delivering to the Administrative
Agent a counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (b) deliver to the
Administrative Agent documents of the types referred to in clauses (b) and (c)
of Section 4.01 and (c) deliver to the Administrative Agent such other documents
and closing certificates as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, each Borrower
covenants and agrees with the Lenders that:
SECTION 6.01.     Loans or Advances. No Borrower nor any of their Subsidiaries
shall make loans or advances to any Person except: (i) loans or advances to
employees made in the ordinary course of business and consistently with
practices existing on the Effective Date; (ii) deposits required by government
agencies or public utilities; (iii) loans or advances by such Borrower to any
Subsidiary or by any Subsidiary to such Borrower or any other Subsidiary (other
than a Significant Subsidiary); (iv) loans or advances to senior management of
the US Borrower pursuant to the Stock Purchase Plan to the extent the aggregate
outstanding amount of all such loans or advances does not exceed $5,000,000;
(v) loans to the existing employee stock ownership plan of the US Borrower;
(vi) loans to any new employee stock ownership plan of the US Borrower which is
approved by the US Borrower’s shareholders; and (vii) loans or advances
permitted by Section 6.02; provided that after giving effect to the making of
any loans, advances or deposits permitted by clause (i), (ii), (iii), (iv), (v),
(vi) or (vii) of this Section, no Default shall have occurred and be continuing.
SECTION 6.02.     Investments. No Borrower nor any of its Subsidiaries shall
make Investments in any Person except Investments (i) in direct obligations of
or guaranteed by the United States Government or any state of the United States
or any agency of either thereof maturing within 2 years, (ii) in certificates of
deposit issued by, and time deposits with, a commercial bank with a capital of
$100,000,000 or more or whose credit is reasonably satisfactory to the
Administrative Agent, (iii) in commercial paper rated A-1 or better by S&P, or
the equivalent thereof by any nationally recognized rating agency, or commercial
paper otherwise issued by any Lender, (iv) in the form of loans and advances
permitted by Section 6.01, (v) in tender bonds the payment of the principal of
and interest on which is fully supported by a letter of credit issued by a
United States bank whose long-term certificates of deposit are rated at least A
or better by S&P, or the equivalent thereof by any nationally recognized rating
agency, (vi) in any Subsidiary or any corporation or other Person which
immediately after such Investment is made will be a Subsidiary, (vii) consisting
of stock, obligations or securities received in settlement of debts created in
the ordinary course of business owing to such Borrower or any Subsidiary, to the
extent the aggregate amount of all such Investments described in this
clause (vii) made after the Effective Date does not exceed $1,000,000,
(viii) consisting of demand deposit accounts, (ix) consisting of repurchase
agreements with respect to Investments described in clauses (ii) and
(iii) above, (x) consisting of money market funds which invest exclusively in
Investments described in clauses (i), (ii), (iii) and (ix) above, (xi) in
Permitted Acquisitions, (xii) comprised of contributions (whether in the form of
cash, a note, or other assets) to a Subsidiary or other


64

--------------------------------------------------------------------------------





special-purpose entity created solely to engage in a Qualified Receivables
Transaction or otherwise resulting from transfers of assets permitted by Section
6.04(c)(vii) to such a special-purpose entity, (xiii) permitted pursuant to
Section 6.04 and (xiv) not otherwise permitted by the foregoing clauses (i)
through (xiii) in an aggregate amount not to exceed an amount equal to 25% of
Consolidated Net Worth.
SECTION 6.03.     Liens. No Borrower nor any Subsidiary will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:
(i)    any Lien existing on any asset of any corporation or other Person at the
time such corporation or other Person becomes a Subsidiary and not created in
contemplation of such event;
(ii)    any Lien on any asset of any corporation or other Person existing at the
time such corporation or other Person is merged or consolidated with or into
such Borrower or a Subsidiary and not created in contemplation of such event;
(iii)    any Lien existing on any asset prior to the acquisition thereof by such
Borrower or a Subsidiary and not created in contemplation of such acquisition;
(iv)    Liens securing Debt owing by any Subsidiary to such Borrower or by such
Borrower or any Subsidiary (other than a Significant Subsidiary) to any
Subsidiary;
(v)    Liens incidental to the conduct of its business or the ownership of its
assets which (A) do not secure Debt and (B) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;
(vi)    Liens incurred in connection with any transfer of an interest in
accounts or notes receivable or related assets as part of a Qualified
Receivables Transaction;
(vii)    Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt (other than the Loans) provided that Priority Debt at no time
exceeds twenty percent (20%) of Consolidated Total Tangible Assets
(notwithstanding the foregoing, the basket in this subclause (vii) shall not be
used to provide credit enhancements (in any form, including Liens and
Guarantees) to the purchasers under the 2004 Note Purchase Agreement or any
other private placement issuance of Debt or to the purchasers under the Bond
Purchase and Loan Agreement); and
(viii)    with respect to the Dutch Borrower, any security right arising under
clause 24 of the general terms and conditions (algemene bankvoorwaarden) of any
member of the Dutch Bankers’ Association (Nederlandse Vereniging van Banken) or
any similar term applied by a financial institution in a jurisdiction where the
Dutch Borrower has a bank account pursuant to its general terms and conditions.
SECTION 6.04.     Consolidations, Mergers and Sales of Assets. The Borrowers
will not, nor will they permit any Subsidiary to, consolidate or merge with or
into, or sell, lease or otherwise transfer all or substantially all of their
assets to, any other Person, provided that: (a) any Borrower may merge with
another Person if (i) such Person was organized under the laws of the United
States of America or one of its states, (ii) such Borrower is the corporation
surviving such merger and (iii) immediately after giving effect to such merger,
no Default shall have occurred and be continuing, (b) Subsidiaries of any
Borrower may merge with such Borrower or may merge with one another if, in the
event such merger is between a Significant Subsidiary and another Subsidiary,
such Significant Subsidiary is the corporation surviving such merger, and
(c) the foregoing limitation on the sale, lease or other transfer of assets
shall not prohibit (i) any sale and


65

--------------------------------------------------------------------------------





leaseback of any Property owned by any Borrower or any of its Subsidiaries,
provided that the aggregate amount of assets sold and leased back under this
clause (c)(i) in the most recent twelve (12) month period do not constitute more
than five percent (5%) of Consolidated Total Assets determined as of the end of
the most recently ended fiscal year, (ii) any sale, lease or other transfer of
assets made by such Borrower or any Subsidiary in the ordinary course of its
business, (iii) any sale, lease or other transfer of assets by a Subsidiary
(other than a Significant Subsidiary) to such Borrower or to a Wholly Owned
Subsidiary, (iv) any sale, lease or other transfer of assets by any Borrower to
a Wholly Owned Subsidiary, (v) any sale, lease or other transfer of assets by a
Significant Subsidiary to the US Borrower or to any other Significant
Subsidiary, (vi) any transfer of assets consisting solely of cash as
consideration for any Investment permitted under Section 6.02, (vii) any sale of
receivables permitted under Section 6.08 or (viii) any sale, lease or other
transfer of assets outside of the ordinary course of business so long as the
aggregate amount of assets sold, leased or otherwise transferred outside of the
ordinary course of business in the then most recent twelve (12) month period
which were not otherwise permitted by this Section 6.04 to be sold, leased or
otherwise transferred together with the amount of any assets then proposed to be
sold, leased or otherwise transferred outside of the ordinary course of business
which are not otherwise permitted by this Section 6.04 to be sold, leased or
otherwise transferred (A) does not constitute more than fifteen percent (15%) of
Consolidated Total Assets determined as of the end of the most recently ended
fiscal year and (B) has not contributed more than fifteen percent (15%) of
Consolidated Net Earnings for the most recently ended fiscal year; provided
that, in the case of any event described in the foregoing clause (viii) of this
Section 6.04, if the Company shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Company or its
relevant Subsidiaries intend to apply the proceeds from such event (or a portion
thereof specified in such certificate), within 180 days after receipt of such
proceeds, to acquire (or replace or rebuild) real property, equipment or other
assets to be used in the business of the Company and/or its Subsidiaries
(including one or more Permitted Acquisitions), and certifying that no Default
or Event of Default has occurred and is continuing, then the assets sold, leased
or otherwise transferred pursuant to such event shall not be included in any
determination made pursuant to the foregoing clauses (viii)(A) or (viii)(B) of
this Section 6.04 to the extent such proceeds specified in such certificate are
so reinvested during such 180-day period (or such extended period as agreed by
the Administrative Agent in its sole discretion); provided further that, if such
proceeds therefrom have not been so applied by the end of such 180-day period
(or such extended period as agreed by the Administrative Agent in its sole
discretion), such assets sold, leased or otherwise transferred pursuant to such
event shall be included in each determination made pursuant to the foregoing
clauses (viii)(A) and (viii)(B) of this Section 6.04 to the extent of such
proceeds that have not been so applied.
SECTION 6.05.     Use of Proceeds. No portion of the proceeds of the Loans will
be used by any Borrower or any Subsidiary (i) in a manner which would violate or
cause any Lender to be in violation of Regulation T, U or X of the Board, (ii)
for any purpose in violation of any applicable law or regulation, or (iii) to
finance any Acquisition other than a Permitted Acquisition. No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and the
Company shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (x) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (y) directly or
knowingly indirectly for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, to the extent any Person organized in the United States or
in any European Union member state would be prohibited by Sanctions from
conducting such activities, business or transaction or (z) in any other manner
that would result in the violation of any applicable Sanctions.


66

--------------------------------------------------------------------------------





SECTION 6.06.     Change in Fiscal Year. The US Borrower will not change its
fiscal year without the consent of the Required Lenders; provided that the US
Borrower shall be permitted to change its fiscal year to a calendar fiscal year
in 2016.
SECTION 6.07.     Dissolution. No Borrower nor any of its Material Subsidiaries
shall suffer or permit dissolution or liquidation, except to the extent
permitted by Section 6.04.
SECTION 6.08.     Sale or Discount of Receivables. Except in connection with any
Qualified Receivables Transaction, the Borrowers shall not, nor shall they
permit any of their Subsidiaries to, sell with or without recourse, discount or
pledge or otherwise sell any of their notes or accounts receivable excluding,
however, the sale on a non-recourse basis of receivables in the ordinary course
of business owing from foreign account debtors so long as such sale is not for
the exclusive purpose of raising a financing (e.g., a securitization).
SECTION 6.09.     Acquisitions. No Borrower nor any of their Subsidiaries shall
make any Acquisitions, provided that Permitted Acquisitions may be made if,
after giving effect thereto, no Default would be caused thereby (giving effect
thereto on a pro forma basis as to financial covenants).
SECTION 6.10.     Transactions with Affiliates. No Borrower nor any of its
Subsidiaries shall enter into, or be a party to, any transaction with any
Affiliate of such Borrower or such Subsidiary (which Affiliate is not such
Borrower or a Subsidiary), except as permitted by law and pursuant to terms that
are no less favorable to such Borrower or such Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person which is not an
Affiliate.
SECTION 6.11.     Restricted Payments. If any Default has occurred and is
continuing or would result therefrom, the US Borrower will not declare or make
any Restricted Payment.
SECTION 6.12.     Limitation on Debt. The Borrowers shall not:
(a)permit any Significant Subsidiary to create, incur, assume or suffer to exist
any Debt, except:
(i)Debt owing by any Significant Subsidiary to the Borrowers; and
(ii)so long as the Borrowers would be in compliance with Sections 5.08 and 5.09
hereof (calculated as of the date of, and after giving effect to, the incurrence
of such Debt), Guarantees of the 2004 Senior Notes and the Bond Purchase and
Loan Agreement (collectively, the “Notes and BPLA Guarantees”), and additional
Guarantees of Debt of the US Borrower on terms and conditions no more
restrictive on the Borrowers and their Subsidiaries taken as a whole than the
terms and conditions of the Notes and PBLA Guarantees, in each case solely to
the extent such Guarantees shall be unsecured and either junior in right of
payment to the Loans and other obligations hereunder or pari passu to the Loans
and other obligations hereunder, provided that the Borrowers shall promptly
provide the Administrative Agent with a copy of any documentation evidencing
such Guarantees and any modification to such Guarantees; or
(b)     create, incur, assume, permit or suffer to exist any other Debt, except:
(i)    Debt of any Borrower or any Subsidiary (other than a Significant
Subsidiary) owing to any Borrower or any Subsidiary;


67

--------------------------------------------------------------------------------





(ii)    other Debt of any Borrower or Subsidiaries (other than Significant
Subsidiaries), so long as Priority Debt at no time exceeds twenty percent (20%)
of Consolidated Total Tangible Assets; provided that (x) so long as the
Borrowers would be in compliance with Sections 5.08 and 5.09 hereof (calculated
as of the date of, and after giving effect to, the incurrence of such Debt),
Material Subsidiaries may enter into Notes and BPLA Guarantees, and additional
Guarantees of Debt of the US Borrower on terms and conditions no more
restrictive on the Borrowers and their Subsidiaries taken as a whole than the
terms and conditions of the Notes and BPLA Guarantees, in each case solely to
the extent such Guarantees shall be unsecured and either junior in right of
payment to the Loans and other obligations hereunder or pari passu to the Loans
and other obligations hereunder, provided that the Borrowers shall promptly
provide the Administrative Agent with a copy of any documentation evidencing
such Guarantees and any modification to such Guarantees and (y) except as
provided in clause (x), the basket in this subclause (ii) shall not be used to
provide credit enhancements (in any form, including Liens and Guarantees) to the
purchasers under the 2004 Note Purchase Agreement or any other private placement
issuance of Debt or to the purchasers under the Bond Purchase and Loan
Agreement; and
(iii)    Receivables Transaction Attributed Debt and/or Debt incurred pursuant
to Qualified Receivables Transactions in an aggregate amount not to exceed
$30,000,000 at any time.
SECTION 6.13.     No Restrictions on Subsidiary Dividends. No Borrower nor any
Subsidiary shall agree to, enter into, consent to, become subject to or permit
to exist any contractual restriction or other binding obligation (including its
charter) that directly or indirectly limits the amount of, or otherwise
restricts (i) the payment to such Borrower by any Subsidiary of dividends or
other redemptions or distributions with respect to such Subsidiary’s capital
stock, (ii) the repayment to such Borrower by any Subsidiary of intercompany
loans or advances, (iii) the making of loans or advances by any Subsidiary to
such Borrower or any Wholly-Owned Subsidiary (other than a Significant
Subsidiary) or (iv) other intercompany transfers to such Borrower of property or
other assets by Subsidiaries.
SECTION 6.14.     Sale of Stock and Debt of Subsidiaries. Except for sales and
other dispositions expressly permitted under Section 6.04(c), no Borrower nor
any Subsidiary shall sell or otherwise dispose of, or part with control of, any
shares of stock or Debt of any Subsidiary, except to such Borrower or any
Subsidiary. Notwithstanding the foregoing, each Significant Subsidiary shall at
all times be a Wholly-Owned Subsidiary of the US Borrower.
SECTION 6.15.     Sanctions Laws and Regulations.
(a)    No Borrower shall, and shall ensure that none of its Subsidiaries will,
directly or indirectly use the proceeds of the Loans (i) for any purpose which
would breach the U.K. Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions; (ii)
to fund, finance or facilitate any activities, business or transaction of or
with any Designated Person or in any Sanctioned Country, or otherwise in
violation of Sanctions, as such Sanctions Lists or Sanctions are in effect from
time to time; or (iii) in any other manner that will result in the violation of
any applicable Sanctions by any party to this Agreement.
(b)    No Borrower shall, and shall ensure that none of its Subsidiaries will,
use funds or assets obtained directly or indirectly from transactions with or
otherwise relating to (i) Designated Persons; or (ii) any Sanctioned Country, to
pay or repay any amount owing to the Lenders under this Agreement.


68

--------------------------------------------------------------------------------





(c)    Each Borrower shall, and shall ensure that each of its Subsidiaries will
(i) conduct its business in compliance with Anti-Corruption Laws; (ii) maintain
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws; and (iii) have appropriate controls and safeguards in
place designed to prevent any proceeds of any Loans from being used contrary to
the representations and undertakings set forth herein.
(d)    Each Borrower shall, and shall ensure that each of its Subsidiaries will,
comply in all material respects with all foreign and domestic laws, rules and
regulations (including the Patriot Act, foreign exchange control regulations,
foreign asset control regulations and other trade-related regulations) now or
hereafter applicable to this Agreement, the transactions underlying this
Agreement or such Borrower’s execution, delivery and performance of this
Agreement.
ARTICLE VII    

Events of Default
SECTION 7.01.     Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of ten
(10) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrowers or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrowers’
existence), 5.06, 5.08 or 5.09, in Article VI or in Article X;
(e)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty (30) days after the earlier of (i) the first day on which any
Financial Officer has knowledge of such failure or (ii) the date written notice
thereof is given by the Administrative Agent to the US Borrower (which notice
will be given at the request of any Lender);
(f)    the Borrowers or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Debt, when due or within any applicable grace period;


69

--------------------------------------------------------------------------------





(g)    any event or condition occurs that results in any Material Debt becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(i)    any Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    any Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $2,000,000 shall be rendered against any Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of any Borrower and its
Subsidiaries in an aggregate amount exceeding $2,000,000 in any year;
(m)    a Change in Control shall occur; or
(n)    the Dutch Borrower or any Significant Subsidiary shall cease, for any
reason, to be a Wholly Owned Subsidiary;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the US Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the


70

--------------------------------------------------------------------------------





Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j) hereof; and in
case of any event with respect to the Borrowers described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding and cash collateral for the LC Exposure,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity.
ARTICLE VIII    

The Administrative Agent
SECTION 8.01.     The Administrative Agent. (a) Each of the Lenders and the
Issuing Banks hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Banks), and no Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Document
(or any similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(a)    The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
(b)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage


71

--------------------------------------------------------------------------------





of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by any Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(c)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
(d)    The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
(e)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the US Borrower. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent, provided that such appointment shall be in
consultation with the Borrowers if such successor is one of the Lenders and
shall be subject to the approval of the Borrowers (which approval shall not be
unreasonably withheld) if such successor is not one of the Lenders. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


72

--------------------------------------------------------------------------------





(f)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Company and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.
(g)    None of the Lenders, if any, identified in this Agreement as a
Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE IX    

Miscellaneous
SECTION 9.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the US Borrower, to it at 9255 Coverdale Road, Fort Wayne, Indiana
46809, Attention of Treasurer, Telecopy No. 260-827-5530; and in the case of a
Notice to US Borrower pursuant to Article VII of this Agreement, and in the case
of a notice to the US Borrower pursuant to Article VII of this Agreement, with a
copy to: Schiff Hardin LLP, 233 S. Wacker Drive, Chicago, IL 60606, Attention
of: David P. McHugh, Telecopy No. 312-258-5600;
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn, Floor L2, Chicago, Illinois 60603-2003, Attention of
Brian Dance (Telecopy No. (844) 490-5663; Email: jpm.agency.cri@jpmchase.com)
and (B) in the case of Borrowings denominated in an Agreed Currency other than
Dollars, to J.P. Morgan Europe


73

--------------------------------------------------------------------------------





Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360; Email:
loan_and_agency_london@jpmorgan.com), and in each case with a copy to JPMorgan
Chase Bank, N.A., 101 East Washington Boulevard, Floor 01, Fort Wayne, Indiana
46801, Attention of Morgan Boudler (Telecopy No. (260) 427-8933);
(iii)    if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn,
7th Floor, Chicago, Illinois 60603-2003, Attention of Chicago LC Agency
(Telecopy No. (888) 292-9533);
(iv)    if to the Swingline Lender, (A) in the case of any Swingline Loan
denominated in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn, Floor L2, Chicago, Illinois 60603-2003, Attention of
Brian Dance (Telecopy No. (844) 490-5663; Email: jpm.agency.cri@jpmchase.com)
and (B) in the case of any Swingline Loan denominated in an Agreed Currency
other than Dollars, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy
No. 44 207 777 2360; Email: loan_and_agency_london@jpmorgan.com); and
(v)    if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire (provided in the case of a
notice from the Borrowers, a copy of such Administrative Questionnaire has been
provided to the Borrowers).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
US Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


74

--------------------------------------------------------------------------------





(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Issuing Bank or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks, and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(a)    Except with respect to an Incremental Term Loan Amendment, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby (except that any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants


75

--------------------------------------------------------------------------------





in this Agreement) shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (ii)), (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.01(b) to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date) or (vi) release the Company
from the obligations under Article X or release all or substantially all of the
Guarantors from their obligations under the Subsidiary Guaranty, in each case,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.22 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lender); provided further, that no such agreement shall
amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Company and any Issuing Bank
regarding such Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Company and such Issuing Bank in connection
with the issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the such Issuing Bank, respectively, or except as set
forth in the definition of Letter of Credit Commitment. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be affected by such amendment,
waiver or other modification.
SECTION 9.03.     Expenses; Indemnity; Damage Waiver. (a) The US Borrower shall
pay (i) all reasonable out of pocket expenses incurred by the Administrative
Agent and its respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(a)    The US Borrower shall indemnify the Administrative Agent, each Issuing
Bank, and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for


76

--------------------------------------------------------------------------------





any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by either of the Borrowers or any of their Subsidiaries, or
any Environmental Liability related in any way to either of the Borrowers or any
of their Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
either of the Borrowers or any of their Subsidiaries or their respective equity
holders, Affiliates or creditors and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
(b)    To the extent that the US Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the US Borrower’s failure to pay any
such amount shall not relieve the US Borrower of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
(c)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable not later than
30 days after written demand therefor.
SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by such Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related


77

--------------------------------------------------------------------------------





Parties of each of the Administrative Agent, the Issuing Banks, and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(a)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrowers (provided that the Borrowers shall be deemed to have
consented to any such assignment unless they shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof), provided, further that no consent of the Borrowers
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee (except in the case of an assignment to a competitor of the
Borrowers in which case the consent of the Borrowers shall still be required);
(B)    the Administrative Agent,
(C)    the Issuing Banks, and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrowers and the Administrative Agent otherwise
consent, provided that no such consent of the Borrowers shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and


78

--------------------------------------------------------------------------------





(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrowers and their affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Banks, and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank, and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee


79

--------------------------------------------------------------------------------





referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(b)    (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks, and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation
and the sale of the participation to such Participant is made with the
Borrowers’ prior written consent (which consent shall expressly set forth such
right to greater payment). A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
US Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender (it being understood that the
documentation required under Section 2.17(e) shall be delivered to the
participating Lender). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


80

--------------------------------------------------------------------------------





(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrowers and the other Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
SECTION 9.06.     Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the Transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior consent.
SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity,


81

--------------------------------------------------------------------------------





illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrowers against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Illinois.
(a)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the State of Illinois sitting
in Cook County and for the United States District Court of the Northern District
of Illinois, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in Illinois or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.
(b)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or here-after have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. The Dutch Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
9.09(b) in any federal or Illinois State court sitting in Chicago, Illinois. The
Company hereby represents, warrants and confirms that the Company has agreed to
accept such appointment. Said designation and appointment shall be irrevocable
by the Dutch Borrower until all Loans, all reimbursement obligations, interest
thereon and all other amounts payable by the Dutch Borrower hereunder and under
the other Loan Documents shall have been paid in full in accordance with the
provisions hereof and thereof and the Loan Documents shall have been terminated
in accordance with their terms. The Dutch Borrower hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or Illinois State court sitting in Chicago,
Illinois by service of process upon the Company as provided in this Section


82

--------------------------------------------------------------------------------





9.09(d); provided that, to the extent lawful and possible, notice of said
service upon such agent shall be mailed by registered or certified air mail,
postage repaid, return receipt requested, to the Company and (if applicable to)
the Dutch Borrower at the address of which the Dutch Borrower shall have given
written notice to the Administrative Agent (with a copy thereof to the Company).
The Dutch Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
the Dutch Borrower in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to the Dutch Borrower. To the extent the
Dutch Borrower has or hereafter may acquire any immunity from jurisdiction of
any court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution of a judgment, execution or
otherwise), the Dutch Borrower hereby irrevocably waives such immunity in
respect of its obligations under the Loan Documents. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.     Confidentiality. Each of the Administrative Agent, the Issuing
Banks, and the Lenders agrees to use reasonable efforts to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrowers. For
the purposes of this Section, “Information” means all information received from
any Borrower relating to such Borrower, any Subsidiary or their respective
businesses, other than any such


83

--------------------------------------------------------------------------------





information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by such Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that as to any such information which is
communicated to the Administrative Agent after the date of this Agreement and is
not in the form of a writing, such information is clearly identified as
confidential at the time of such communication. Any Person required to use
reasonable efforts to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Patriot Act.


84

--------------------------------------------------------------------------------





SECTION 9.15.     Amendment and Restatement. The US Borrower, the Dutch
Borrower, the Lenders and the Administrative Agent agree that upon (i) the
execution and delivery of this Agreement by each of the parties hereto and
(ii) satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Section 4.01, the terms and conditions of the Existing
Credit Agreement shall be and hereby are amended, superseded, and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation of the Existing Credit
Agreement or the indebtedness created thereunder. In furtherance of the
foregoing, upon the Effective Date, the “Commitment” (as defined in the Existing
Credit Agreement) of each “Lender” (as defined in the Existing Credit Agreement)
shall be terminated and immediately replaced with the “Commitments” (as defined
in this Agreement) as more specifically set forth on Schedule 2.01 attached
hereto and all “Loans” made under and as defined in the Existing Credit
Agreement which are outstanding on the Effective Date, if any, shall continue as
Loans under (and shall be governed by the terms of) this Agreement and the other
Loan Documents. Without limiting the foregoing, upon the effectiveness hereof:
(a) all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents, (b) all “Letters of Credit” issued (or deemed issued)
under and as defined in the Existing Credit Agreement which remain outstanding
on the Effective Date, if any, shall continue as Letters of Credit under (and
shall be governed by the terms of) this Agreement, (c) notwithstanding any
provisions to the contrary in the Existing Credit Agreement, the Administrative
Agent shall make such reallocations, sales, assignments or other relevant
actions in respect of each Lender’s Pro Rata Share of the “Revolving Credit
Exposure” under the Existing Credit Agreement and participations therein as are
necessary in order that the Revolving Credit Exposure with respect to such
Lender hereunder reflects such Lender’s Pro Rata Share of the Revolving Credit
Exposure on the Effective Date, (d) the Existing Revolving Loans (as defined in
Section 2.01(a)) of each Departing Lender shall be repaid in full in cash in
immediately available funds (accompanied by any accrued and unpaid interest and
fees thereon and any other amounts or liabilities owing to each Departing Lender
under the Existing Credit Agreement), each Departing Lender’s “Commitment” under
the Existing Credit Agreement shall be terminated and be of no further force and
effect, each Departing Lender shall not be a Lender for any purpose hereunder
(provided that each Departing Lender shall retain its respective rights as a
“Lender” under the Existing Credit Agreement to expense reimbursement and
indemnification pursuant to, and in accordance with, the terms of the Existing
Credit Agreement), and such Departing Lender shall be released from any
obligation or liability under the Existing Credit Agreement and (e) to the
extent any “Loans” are outstanding under the Existing Credit Agreement on the
Effective Date, the Borrowers hereby agree to compensate each Lender and each
Departing Lender, unless waived by such Lender in its sole discretion, for any
and all losses, costs and expenses incurred by such Lender in connection with
the reallocation, sale or assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement), in each case on the
terms and in the manner set forth in Section 2.16 hereof. Without limiting the
forgoing, the parties hereto (including, without limitation, each Departing
Lender) hereby agree that the consent of any Departing Lender shall be limited
to the acknowledgements and agreements set forth in this Section 9.15 and shall
not be required as a condition to the effectiveness of any other amendments,
restatements, supplements or modifications to the Existing Credit Agreement or
the Loan Documents.
SECTION 9.16.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


85

--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.17.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
SECTION 9.18.     Representation of the Dutch Borrower. If the Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement) or any other
Loan Document or other agreement, deed or document referred to in or made
pursuant to this Agreement, it is hereby expressly acknowledged and accepted by
the other parties to such document that the existence and extent of the
attorney’s authority and the effects of the attorney's exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.
ARTICLE X    

US Borrower Guaranty


86

--------------------------------------------------------------------------------





SECTION 10.01.     US Borrower Guaranty. (a) In order to induce the Lenders to
extend credit to the Dutch Borrower hereunder, the US Borrower hereby absolutely
and irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Dutch Borrower’s
obligations hereunder and the Specified Ancillary Obligations (collectively, the
“Guaranteed Obligations”). The US Borrower further agrees that the due and
punctual payment of any of the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Guaranteed Obligation. The US Borrower hereby
irrevocably and unconditionally agrees that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Administrative Agent, any Issuing Bank and the
Lenders immediately on demand against any cost, loss or liability they incur as
a result of any other Loan Party or a Subsidiary or any of its Affiliates not
paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by the US Borrower under this Article X on the
date when it would have been due (but so that the amount payable by the US
Borrower under this indemnity will not exceed the amount which it would have had
to pay under this Article X if the amount claimed had been recoverable on the
basis of a guarantee).
(a)    The US Borrower waives presentment to, demand of payment from and protest
to any Borrower of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the US Borrower hereunder shall not be affected by (a) the
failure of the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Guaranteed
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the obligations hereunder; (e) the
failure of the Administrative Agent to take any steps to perfect and maintain
any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of the US
Borrower or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against the
US Borrower or any other guarantor of any of the Guaranteed Obligations, for any
reason related this Agreement, any Swap Agreement, any Banking Services
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
the US Borrower or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations; or (h) any other act (other than payment of the
Guaranteed Obligations), omission or delay to do any other act which may or
might in any manner or to any extent vary the risk of the US Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the US Borrower to subrogation.
(b)    The US Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, any Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of any Borrower or any other Person.


87

--------------------------------------------------------------------------------





(c)    The obligations of the US Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
payment of the Guaranteed Obligations), and shall not be subject to any defense
or set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations,
any impossibility in the performance of any of the Guaranteed Obligations or
otherwise, including, without limitation, any defenses that may exist under the
provisions of the Illinois Sureties Act or any similar statutes (all of which
defenses are hereby waived).
(d)    The US Borrower further agrees that its obligations hereunder shall
constitute a continuing and irrevocable guarantee of all Guaranteed Obligations
now or hereafter existing and shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Guaranteed Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender upon
the insolvency, bankruptcy or reorganization of any Borrower or otherwise
(including pursuant to any settlement entered into by a holder of the Guaranteed
Obligations in its discretion).
(e)    In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent, any Issuing Bank or any Lender may have at law
or in equity against the US Borrower by virtue hereof, upon the failure of the
Dutch Borrower to pay any obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the US Borrower hereby promises to and will, upon receipt of written demand by
the Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or
cause to be paid, to the Administrative Agent, any Issuing Bank or any Lender in
cash an amount equal to the unpaid principal amount of the Guaranteed
Obligations then due, together with accrued and unpaid interest thereon. The US
Borrower further agrees that if payment in respect of any Guaranteed Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Guaranteed Obligation
in such currency or at such place of payment shall be impossible or, in the
reasonable judgment of the Administrative Agent, any Issuing Bank or any Lender
disadvantageous to the Administrative Agent, such Issuing Bank or such Lender in
any material respect, then, at the election of the Administrative Agent, the US
Borrower shall make payment of such Guaranteed Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by the
Administrative Agent and, as a separate and independent obligation, shall
indemnify the Administrative Agent, each Issuing Bank and each Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.
(f)    Upon payment by the US Borrower of any sums as provided above, all rights
of the US Borrower against the Dutch Borrower arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Guaranteed Obligations owed by the Dutch Borrower or any Subsidiary to
the Administrative Agent, the Issuing Banks and the Lenders.
(g)    Nothing shall discharge or satisfy the liability of the US Borrower
hereunder except the full performance and payment in cash of the Guaranteed
Obligations.
(h)    The US Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this Section
10.01 or the Guaranty, as applicable, in respect of Specified Swap Obligations
(provided, however, that the US Borrower shall only be liable under this
paragraph for the


88

--------------------------------------------------------------------------------





maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph or otherwise under this Section 10.01
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The US Borrower intends that this
paragraph constitute, and this paragraph shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(i)    The US Borrower agrees that it is not a surety for purposes of the
Illinois Sureties Act or any similar statutes. The US Borrower waives any right
that it may have under the Illinois Sureties Act or any similar statutes to
assert the applicability thereof to the provisions of this Agreement to require
that the Administrative Agent commence action against any Borrower or any other
person or against any of the collateral.
[Signature Pages Follow]






89

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
FRANKLIN ELECTRIC CO., INC.
By: /s/ John J. Haines
Name: John J. Haines
Title:Vice President & Chief Financial Officer


Signature Page to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





FRANKLIN ELECTRIC B.V., as the Dutch Borrower
By: /s/ Lars van Marrelo
Name: Lars van Marrelo
Title: Director A
By: /s/ John J. Haines
Name: John J. Haines
Title: Director B


Signature Page to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent
By: /s/ Morgan K. Boudler
Name: Morgan K. Boudler
Title: Executive Director


Signature Page to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
individually as a Lender, as an Issuing Bank and as the Syndication Agent
By: /s/ Michael E. Miller
Name: Michael E. Miller
Title: Vice President


Signature Page to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Matt Schmaling
Name: Matt Schmaling
Title: Vice President, Relationship Manager
































Signature Page to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.,
as a Lender
By: /s/ Thomas Hasenauer
Name: Thomas Hasenauer
Title: Director
































Signature Page to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





HSBC BANK USA NATIONAL ASSOCIATION,
as a Lender
By: /s/ Ross Graney
Name: Ross Graney
Title: Vice President
































Signature Page to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







Pursuant to the terms of Section 9.15 of this Agreement, the undersigned is
executing this signature page solely as a Departing Lender in its acceptance of
the termination of its Commitment and obligations under the Existing Credit
Agreement and not as a Lender party hereto.  The undersigned hereby acknowledges
that the Existing Credit Agreement shall be amended and restated in its entirety
by this Agreement to which this signature page is attached and the undersigned
shall not constitute a party thereto other than for purposes of effectuating the
amendment and restatement of the Existing Credit Agreement.


DEUTSCHE BANK AG NEW YORK, as a Departing Lender
 
 
By: /s/ Ming K. Chu
Name: Ming K. Chu
 
Title: Director
 
 
 
By: /s/ John S. McGill
 
Name: John S. McGill
 
Title: Director
 









Signature Page to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






PRICING SCHEDULE
 
LEVEL I
STATUS
LEVEL II
STATUS
LEVEL III
STATUS
LEVEL IV
STATUS
LEVEL V
STATUS
LEVEL VI STATUS
Applicable Margin for Eurocurrency Rate Loans
0.750%
0.875%
0.975%
1.200%
1.400%
1.600%
Applicable Margin for ABR Loans
0.0%
0.0%
0.0%
0.200%
0.400%
0.600%
Applicable Fee Rate for Facility Fee
0.100%
0.125%
0.150%
0.175%
0.225%
0.275%


Drawn Cost for Eurocurrency Rate Loans (Applicable Margin for Eurocurrency Rate
Loans plus Facility Fee)
0.850%
1.000%
1.125%
1.375%
1.625%
1.875%
Drawn Cost for ABR Loans (Applicable Margin for ABR Loans plus Facility Fee)
0.100%
0.125%
0.150%
0.375%
0.625%
0.875%





For purposes of this Schedule, the following terms have the following meanings,
subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the US
Borrower delivered pursuant to Section 5.01(a) or (b).
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the US Borrower referred to in the most recent Financials, the Leverage Ratio
is less than or equal to 1.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the US Borrower referred to in the most recent Financials, (i) the US
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 1.50 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the US Borrower referred to in the most recent Financials, (i) the US
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.00 to 1.00.





--------------------------------------------------------------------------------





“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the US Borrower referred to in the most recent Financials, (i) the US
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than or equal to 2.50 to 1.00.
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the US Borrower referred to in the most recent Financials, (i) the US
Borrower has not qualified for Level I Status, Level II Status, Level III Status
or Level IV Status and (ii) the Leverage Ratio is less than or equal to 3.00 to
1.00.
“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the US Borrower referred to in the most recent Financials, the US
Borrower has not qualified for Level I Status, Level II Status, Level III, Level
IV Status or Level V Status.
“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the US Borrower’s Status as reflected in the
then most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable Financials. If the US Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 5.01(a) or (b), then the Applicable Margin and Applicable
Fee Rate shall be the highest Applicable Margin and Applicable Fee Rate set
forth in the foregoing table until five days after such Financials are so
delivered. For the period from the Effective Date until the receipt of the US
Borrower’s Financials for the first full quarter ending after the Effective
Date, Level II Status shall be in effect.









--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
Lender
Commitments
JPMorgan Chase Bank, N.A.


$100,000,000


Bank of America, N.A.


$100,000,000


Wells Fargo Bank, National Association


$40,000,000


BMO Harris Bank N.A.


$40,000,000


HSBC Bank USA, National Association


$20,000,000


Total:
$300,000,000










--------------------------------------------------------------------------------

















